Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

EXECUTION VERSION

 

Initial Regional Manufacturing

Agreement

 

Entered into by

The Coca-Cola Company,

a Delaware corporation,

and

Coca-Cola Bottling Co. Consolidated,

a Delaware corporation,

with Effective Date of April 29, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1 RECITALS      1    2 DEFINITIONS      1    3 AUTHORIZATION FOR BOTTLER TO
PURCHASE CONCENTRATES AND TO MANUFACTURE AUTHORIZED COVERED BEVERAGES      3   
4 AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES     
4    5 COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS     
5    6 REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES      6    7
TERRITORIAL LIMITATIONS AND TRANSSHIPPING      6    8 [RESERVED.]      6    9
EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS      6    10 OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE
PRODUCTS      7    11 WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY
OF THE CONCENTRATE      8    12 OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING
TO MANUFACTURE AND QUALITY OF THE AUTHORIZED COVERED BEVERAGES      8    13
OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES      11    14 OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF
AUTHORIZED COVERED BEVERAGES, SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT,
REPORTING AND PLANNING ACTIVITIES      12    15 PRICING AND OTHER CONDITIONS OF
PURCHASE AND SALE OF CONCENTRATES      13    16 OWNERSHIP AND CONTROL OF BOTTLER
     13    17 TERM OF AGREEMENT      14    18 COMMERCIAL IMPRACTICABILITY AND
FORCE MAJEURE      14    19 TERMINATION FOR DEFINED EVENTS      15    20
DEFICIENCY TERMINATION      16    21 BOTTLER RIGHT TO CURE      17    22
[RESERVED.]      19   



--------------------------------------------------------------------------------

23 EFFECT OF BOTTLER’S CBA ON THIS AGREEMENT IN CERTAIN EVENTS      19    24
POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS      19    25 COMPANY’S RIGHT
OF ASSIGNMENT      19    26 LITIGATION      19    27 INDEMNIFICATION      20   
28 BOTTLER’S INSURANCE      21    29 [RESERVED.]      21    30 INCIDENT
MANAGEMENT      21    31 SEVERABILITY      21    32 REPLACEMENT OF CERTAIN PRIOR
CONTRACTS, MERGER, AND REQUIREMENTS FOR MODIFICATION      21    33 NO WAIVER   
  22    34 NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES      22    35
HEADINGS AND OTHER MATTERS      22    36 EXECUTION IN MULTIPLE COUNTERPARTS     
23    37 NOTICE AND ACKNOWLEDGEMENT      23    38 CHOICE OF LAW AND VENUE     
25    39 CONFIDENTIALITY      25    40 ACTIVE AND COMPLETE ARMS LENGTH
NEGOTIATIONS      26    41 RESERVATION OF RIGHTS      26    42 BOTTLER
AFFILIATES      27   



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

 

    Exhibit    

 

  

 

Title

 

  

 

    Exhibit References by    

Section

 

 

A

 

  

 

Regional Manufacturing Facilities

 

  

 

2.1.2

 

 

B

  

 

Authorized Covered Beverages

  

 

2.3

 

9.3

 

 

 



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

 

    Schedule    

 

  

 

Title

 

  

 

    Schedule References by    

Section

 

     

2.17

 

   Related Agreements    2.17      

2.18

 

   [***]    2.18      

9.4

 

   Regional Manufacturing Agreement   

2.14

9.4

 

     

10.1.5

 

   Third Party Beverages   

10.1.5

10.1.6

 

     

12.2

 

   Technical Requirements    12.2      

28

 

  

Insurance Requirements

 

  

28

 

      32.1.2    Agreements Not Affected by this Agreement   

32.1.2

32.1.4

 

 

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Initial Regional Manufacturing Agreement

 

 

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), AND COCA-COLA BOTTLING CO. CONSOLIDATED, A DELAWARE CORPORATION
(“BOTTLER”).

 

1

RECITALS

 

  1.1

Company and Bottler (or one or more Affiliates of Bottler) have entered into one
or more Comprehensive Beverage Agreement(s) (as may be amended, restated or
modified from time to time, “Bottler’s CBA”) authorizing Bottler to market,
promote, distribute and sell Covered Beverages and Related Products within
specific geographic Territories, subject to the terms and conditions contained
in Bottler’s CBA. Capitalized terms used in this Agreement will have the
meanings ascribed to them in Bottler’s CBA, unless a different meaning is
ascribed under this Agreement;

 

  1.2

Company manufactures and sells, or authorizes others to manufacture and sell,
the Concentrates used to manufacture certain of the Covered Beverages, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the Trademarks;

 

  1.3

Company and Bottler acknowledge that the manufacture of such Covered Beverages
is subject to strict production standards and applicable regulatory
requirements;

 

  1.4

Bottler and Company wish to enter into this Agreement in order to permit Bottler
to manufacture, produce and package (collectively, “manufacture”), at the
Regional Manufacturing Facilities, the Authorized Covered Beverages in
Authorized Containers both for (i) distribution and sale by Bottler and its
Affiliates for their own account; and (ii) sale by Bottler and its Affiliates to
Company and to certain other U. S. Coca-Cola Bottlers in accordance with this
Agreement;

 

  1.5

Bottler has requested an authorization from Company to use the Trademarks in
connection with such manufacture of the Authorized Covered Beverages; and

 

  1.6

Company is willing to grant the requested authorization to Bottler under the
terms and conditions set forth in this Agreement.

COMPANY AND BOTTLER AGREE AS FOLLOWS:

 

2

DEFINITIONS

 

  2.1

“Agreement” means this Initial Regional Manufacturing Agreement between Bottler
and Company, as amended from time to time.

 

  2.2

“Authorized Containers” means containers of certain types, sizes, shapes and
other distinguishing characteristics that Company from time to time approves in
its sole discretion, subject to Section 12.9, for use by all Regional Producing
Bottlers in manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities. A list of Authorized Containers for each Authorized
Covered Beverage will be provided by Company to Bottler, which list may be
amended by additions, deletions or modifications by Company from time to time in
its sole discretion.



--------------------------------------------------------------------------------

  2.3

“Authorized Covered Beverages” means the Covered Beverages identified on Exhibit
B that all Regional Producing Bottlers are authorized to manufacture in
Authorized Containers at their respective regional manufacturing facilities,
which Exhibit will be deemed automatically amended to add any Covered Beverage
that Company hereafter authorizes for concentrate-based, cold-fill manufacturing
by any U.S. Coca-Cola Bottler, and may otherwise be updated from time to time as
mutually agreed by Company and the NPSG. For purposes hereof, cold-fill
manufacturing means the process of manufacturing beverages in which the product
is chilled, or equal to or less than ambient temperature, at time of filling and
packaging.

 

  2.4

“Company Owned Manufacturer” means any Affiliate or operating unit of Company
located in the United States that manufactures any of the Authorized Covered
Beverages for distribution or sale within the United States.

 

  2.5

“Concentrates” means the concentrates and/or beverage bases used to manufacture
the Authorized Covered Beverages at the Regional Manufacturing Facilities, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the applicable Trademarks.

 

  2.6

“Effective Date” means April 29, 2016.

 

  2.7

“Expanding Participating Bottler” has the meaning ascribed to that term under
the Comprehensive Beverage Agreement.

 

  2.8

“Finished Goods Supply Agreements”:

 

  2.8.1

“Interim Finished Goods Supply Agreement” means (a) with respect to the
Sandston, VA Regional Manufacturing Facility, the Finished Goods Supply
Agreement [Bottler as Producer for CCR Distribution Centers], dated as of
January 29, 2016, by and between CCR and Bottler, and (b) with respect to the
Baltimore, MD and Silver Spring, MD Regional Manufacturing Facilities, the
Finished Goods Supply Agreement [Bottler as Producer for CCR Distribution
Centers], dated as of the Effective Date, by and between CCR and Bottler.

 

  2.8.2

“NPSG Finished Goods Supply Agreement” means the form of finished goods supply
agreement to be mutually agreed by Company and Bottler, that will provide, among
other things, that Bottler’s pricing to other Regional Producing Bottlers will
be calculated by Bottler in accordance with the pricing formula set forth in
Section 4.1.2 hereof, which has been determined unilaterally by Company in a
manner that, together with other applicable arrangements between Company and
Bottler, supports and enables [***], and to strengthen the competitiveness of
the Coca-Cola finished goods production system.

 

  2.8.3

“Regional Finished Goods Supply Agreement” means the form of finished goods
supply agreement to be mutually agreed by Company and Bottler, that will
provide, among other things, that Bottler’s pricing to Expanding Participating
Bottlers and Participating Bottlers will be the [***].

 

  2.9

[***]

 

  2.10

“National Product Supply Group” or “NPSG” means The Coca-Cola System National
Product Supply Group, as described more fully in the National Product Supply
System Governance Agreement.

 

- 2 -

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

  2.11

“National Product Supply Group Board” or “NPSG Board” means The Coca-Cola System
National Product Supply Group Governance Board, the governing body for the
Coca-Cola National Product Supply Group consisting of representatives of Company
and all Regional Producing Bottlers, as described more fully in the National
Product Supply System Governance Agreement between Bottler, certain other
Regional Producing Bottlers and Company dated as of October 30, 2015.

 

  2.12

“Participating Bottler” means any U.S. Coca-Cola Bottler that is not a Regional
Producing Bottler or an Expanding Participating Bottler that is party to a
Comprehensive Beverage Agreement with Company.

 

  2.13

“Recipient Bottler” means the U.S. Coca-Cola Bottlers which Bottler is
authorized pursuant to this Agreement to supply with Authorized Covered
Beverages manufactured by Bottler at the Regional Manufacturing Facilities.

 

  2.14

“Regional Manufacturing Facilities” means the manufacturing facilities owned and
operated by Bottler and listed on Exhibit A, which Exhibit will be deemed
automatically amended to add any manufacturing facility acquired or built by
Bottler after the Effective Date with the approval of the NPSG, and, subject to
the requirements of National Product Supply System Governance Agreement, may be
otherwise updated from time to time as mutually agreed by Company and Bottler.

 

  2.15

“Regional Producing Bottler” means (i) Bottler; (ii) any other Expanding
Participating Bottler that is or becomes a member of the NPSG that Company has
authorized, or hereafter authorizes, to manufacture Authorized Covered Beverages
under an agreement in substantially the same form as either this Agreement or
the Regional Manufacturing Agreement attached as Schedule 9.4 hereto; and
(iii) a Company Owned Manufacturer that is or becomes a member of the National
Product Supply Group.

 

  2.16

[Reserved.]

 

  2.17

“Related Agreement” means any agreement identified on Schedule 2.17 between
Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the manufacturing of Authorized Covered Beverages.

 

  2.18

[***]

 

  2.19

[***]

 

3

AUTHORIZATION FOR BOTTLER TO PURCHASE CONCENTRATES AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES

 

  3.1

Company appoints Bottler as an authorized purchaser of the Concentrates for the
purpose of manufacture of the Authorized Covered Beverages in Authorized
Containers at the Regional Manufacturing Facilities. Except as otherwise
mutually agreed in writing by Company and Bottler, Company shall not appoint,
and shall not consent to any appointment by Coca-Cola Refreshments USA, Inc. or
any of its other Affiliates of, any other Person as an authorized purchaser of
the Concentrates for the purposes of manufacture, packaging and distribution of
such Authorized Covered Beverages in Authorized Containers for sale in Bottler’s
Territory.

 

- 3 -

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

  3.2

Bottler will purchase its entire requirements of Concentrates for such
Authorized Covered Beverages exclusively from Company and will not use any other
syrup, beverage base, concentrate or other ingredient not specified by Company
in the manufacture of Authorized Covered Beverages.

 

4

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES

 

  4.1

With the objective of ensuring that U.S. Coca-Cola Bottlers are able to acquire
finished goods from Regional Producing Bottlers at a price that enables the
Coca-Cola Bottler System to be highly competitive in the marketplace, Company
authorizes Bottler to sell and supply Authorized Covered Beverages manufactured
by Bottler at the Regional Manufacturing Facilities:

 

  4.1.1

During the period from the Effective Date through and including December 31,
2016:

 

  4.1.1.1

To Regional Producing Bottlers in accordance with the terms and conditions of
the Interim Finished Goods Supply Agreement; and

 

  4.1.1.2

To other U.S. Coca-Cola Bottlers that CCR supplied from the Manufacturing
Facilities immediately prior to the Effective Date, on the terms and conditions
applicable to each such supply arrangement.

 

  4.1.2

To other Regional Producing Bottlers at the price specified in this
Section 4.1.2 and in accordance with the terms and conditions of the NPSG
Finished Goods Supply Agreement:

 

  4.1.2.1

For calendar year 2017, the price shall be [***].

 

  4.1.2.2

For calendar year 2018 and thereafter, the price shall be [***].

 

  4.1.3

To Expanding Participating Bottlers and Participating Bottlers at the price
specified in this Section 4.1.3 and in accordance with the terms and conditions
of the Regional Finished Goods Supply Agreement:

 

  4.1.3.1

For calendar year 2017, the price shall be [***].

 

  4.1.3.2

For calendar year 2018 and thereafter, the price shall be [***].

 

  4.2

Company authorizes Bottler to sell and supply Authorized Covered Beverages
manufactured by Bottler to Company, and Bottler agrees to sell to Company
Authorized Covered Beverages, at a price equivalent to [***], in quantities
sufficient to enable Company to satisfy demand of U.S. Coca-Cola Bottlers that
are not Regional Producing Bottlers, Expanding Participating Bottlers or
Participating Bottlers in accordance with sourcing plans developed by the NPSG
from time to time.

 

  4.3

Upon Company’s request, Bottler agrees to advise Company, in accordance with
written instructions issued by Company from time to time, of the amount of the
Authorized Covered Beverages in Authorized Containers that are manufactured at
the Regional Manufacturing Facilities and sold by Bottler to Company, and, as
applicable, to each Regional Producing Bottler, Expanding Participating Bottler
and Participating Bottler; provided, however, that Bottler will not be required
to provide Company with duplicate copies of any such information provided to the
NPSG that expressly directs the NPSG to provide such information to Company.

 

- 4 -

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

5

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

 

  5.1

Bottler acknowledges and agrees that Company is the sole and exclusive owner of
all rights, title and interest in and to the Trademarks. Company has the
unrestricted right, in its sole discretion, to use the Trademarks on the
Authorized Covered Beverages and on all other products and merchandise, to
determine which Trademarks will be used on which Authorized Covered Beverages,
and to determine how the Trademarks will be displayed and used on and in
connection with the Authorized Covered Beverages. Bottler agrees not to dispute
the validity of the Trademarks or their exclusive ownership by Company either
during the Term or thereafter, notwithstanding any applicable doctrines of
licensee estoppel.

 

  5.2

Company grants to Bottler only a nonexclusive, royalty-free license to use the
Trademarks in connection with the manufacture of the Authorized Covered
Beverages in Authorized Containers at the Regional Manufacturing Facilities and
in connection with the sale of such Authorized Covered Beverages to Recipient
Bottlers and Company as provided in this Agreement, and in accordance with
standards adopted and issued by Company from time to time, and made available to
Bottler through written, electronic, on-line or other form or media, subject to
the rights reserved to Company under this Agreement.

 

  5.3

Nothing in this Agreement, nor any act or failure to act by Bottler or Company,
will give Bottler any proprietary or ownership interest of any kind in the
Trademarks or in the goodwill associated therewith.

 

  5.4

Bottler acknowledges and agrees that, as between Company and Bottler, all use by
Bottler of the Trademarks will inure to the benefit of Company.

 

  5.5

Except as provided in Bottler’s CBA or as otherwise authorized by Company in
writing, Bottler must not adopt or use any name, corporate name, trading name,
title of establishment or other commercial designation or logo that includes the
words “Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any word, name or
designation that is confusingly similar to any of them, or any graphic or visual
representation of the Trademarks or any other Trademark or intellectual property
owned by Company, without the prior written consent of Company, which consent
will not be unreasonably withheld and will be contingent on Bottler’s compliance
with Bottler’s CBA and this Agreement.

 

  5.6

Bottler recognizes that the uniform external appearance of the Trademarks on
primary and secondary packaging and on equipment and materials used under this
Agreement is important to the Trademarks, the successful marketing of the
Covered Beverages, and the Coca-Cola system.

 

  5.6.1

Bottler agrees, to the extent such Trademarks are utilized by Bottler in
connection with the manufacture of Authorized Covered Beverages at the Regional
Manufacturing Facilities, to accept and, within a reasonable time, apply, any
new or modified standards adopted and issued from time to time by Company that
are generally applicable, and made available to Bottler for the design and
decoration of trucks and other delivery vehicles, packaging materials, cases,
cartons, and other materials and equipment that bear such Trademarks.

 

  5.6.2

If Company changes such standards, the new standards will apply to all such
assets acquired by Bottler for use at the Regional Manufacturing Facilities or
in connection with the manufacture of Authorized Covered Beverages at the
Regional Manufacturing Facilities following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

 

- 5 -



--------------------------------------------------------------------------------

6

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

 

  6.1

Company has the sole and exclusive right and discretion to reformulate any of
the Concentrates.

 

  6.2

Company has the right to discontinue any Concentrates for any Authorized Covered
Beverage that is discontinued or Transferred in accordance with the terms of
Bottler’s CBA and any other agreements between Bottler and Company or their
respective Affiliates.

 

7

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

 

  7.1

Company and Bottler hereby agree that, notwithstanding the provisions of
Paragraph 9 of Bottler’s CBA (or applicable provisions of any other agreements
between Bottler and Company or their respective Affiliates), Bottler may supply
Authorized Covered Beverages in Authorized Containers manufactured at the
Regional Manufacturing Facilities to Recipient Bottlers in accordance with
Section 4 for distribution by such Recipient Bottlers in their respective
territories in accordance with their respective Comprehensive Beverage
Agreement(s) or other agreements with Company.

 

  7.2

Bottler agrees not to sell, distribute or otherwise transfer any Authorized
Covered Beverage manufactured at the Regional Manufacturing Facilities except,
(i) distribution and sale in Bottler’s (or any one or more of its Affiliates’)
Territories in accordance with Bottler’s CBA and in other geographic territories
in which Bottler and its Affiliates are authorized to distribute and sell
Authorized Covered Beverages by Company or its Affiliates, and (ii) sales of
Authorized Covered Beverages in Authorized Containers to Recipient Bottlers or
Company in accordance with Section 4.

 

8

[RESERVED.]

 

9

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

 

  9.1

If Company or a Company Affiliate on or after January 29, 2016 (a) enters into a
new authorization agreement to manufacture all or substantially all Authorized
Covered Beverages at manufacturing facilities acquired from Company or a Company
Affiliate on or after October 30, 2015 in territories in the United States of
America with another Regional Producing Bottler (other than a Company Owned
Distributor) that is more favorable to such other Regional Producing Bottler
than the terms and conditions of this Agreement in any material respect, or
(b) agrees to an amendment of the terms of a regional manufacturing agreement or
other similar agreement authorizing manufacture of all or substantially all
Authorized Covered Beverages at manufacturing facilities acquired from Company
or a Company Affiliate on or after October 30, 2015 in territories in the United
States with another Regional Producing Bottler (other than a Company Owned
Distributor) that is more favorable to such other Regional Producing Bottler
than the terms and conditions of this Agreement in any material respect, then
Company will offer such other new agreement or amended agreement, as the case
may be (a “New Agreement”), in its entirety, to Bottler. If the New Agreement
relates to less than all of the Authorized Covered Beverages, then the New
Agreement offered to Bottler under this Section 9.1 will cover only those
Authorized Covered Beverages covered by the New Agreement.

 

- 6 -



--------------------------------------------------------------------------------

  9.2

The foregoing obligation will not apply to any consent, waiver or approval
provided under this Agreement or under any agreement held by another Regional
Producing Bottler; provided, however, that Company will not waive or otherwise
enter into any agreement with any other Regional Producing Bottler that limits
the requirement set forth in Section 14.1 or any equivalent requirement under
any Regional Manufacturing Agreement held by another Regional Producing Bottler.

 

  9.3

Nothing in Section 9.2 will affect (a) Company’s obligation under Section 15.2
or (b) Company’s agreement that the list of Covered Beverages identified on
Exhibit B will be the same for all Regional Producing Bottlers.

 

  9.4

If, after the Effective Date, (a) the CBA Conversion (as defined in the
Territory Conversion Agreement between the parties dated September 23, 2015) (as
amended, the “Territory Conversion Agreement”) occurs in accordance with the
Territory Conversion Agreement or (b) Bottler otherwise enters into the
Comprehensive Beverage Agreement described in Section 1.1 of the Territory
Conversion Agreement with respect to all Territories granted to Bottler under
Bottler’s CBA (as defined in this Agreement) and all of Bottler’s Legacy
Territory (as defined in the Territory Conversion Agreement), this Agreement
shall be amended and restated in the form of the Regional Manufacturing
Agreement attached hereto as Schedule 9.4 on and as of the date on which the CBA
Conversion or the entry into such Comprehensive Beverage Agreement occurs.

 

  9.5

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
provisions of this Section 9.

 

10

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

 

  10.1

Bottler covenants and agrees (subject to any requirements imposed upon Bottler
under applicable law) not to manufacture at the Regional Manufacturing
Facilities any Beverage, Beverage Component, or other beverage product except
for:

 

  10.1.1

Authorized Covered Beverages, subject to the terms and conditions of this
Agreement and any Related Agreement;

 

  10.1.2

Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (a) authorized under any separate
written agreement with Company or any of Company’s Affiliates, or (b) otherwise
requested by Company or any of its Affiliates;

 

  10.1.3

Permitted Beverage Products distributed by Bottler or its Affiliates for their
own account, subject to the terms and conditions of Bottler’s or Bottler
Affiliate’s CBA;

 

  10.1.4

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
a Recipient Bottler, subject to the terms and conditions of the Recipient
Bottler’s CBA or other bottling and distribution agreements between Company and
Recipient Bottler; provided that Bottler will not supply any such Beverage,
Beverage Component or other beverage product manufactured at the Regional
Manufacturing Facilities to any Recipient Bottler if Company provides Bottler
with Notice that such Beverage, Beverage Component or other beverage product is
not a Permitted Beverage Product under such Recipient Bottler’s CBA (or that is
prohibited by other bottling and distribution agreements between Company and
Recipient Bottler); provided, further, that Bottler’s supply of any Beverage,
Beverage Component or other beverage product to a Recipient Bottler that is not
a Permitted Beverage Product under such Recipient Bottler’s CBA (or that is
prohibited by other bottling and distribution agreements between

 

- 7 -



--------------------------------------------------------------------------------

 

Company and Recipient Bottler) will not be a breach of this Section 10.1.4
unless Company provides Bottler with such Notice and Bottler continues to supply
such Beverage to such Recipient Bottler thereafter in violation of such Notice;

 

  10.1.5

Beverages, Beverage Components and other beverage products manufactured by
Bottler at the Regional Manufacturing Facilities under license from a third
party brand owner and supplied by Bottler to another U.S. Coca-Cola Bottler as
of the Effective Date, as specified on Schedule 10.1.5; and

 

  10.1.6

Beverages, Beverage Components and other beverage products, not otherwise
permitted under Sections 10.1.3, 10.1.4, or 10.1.5, manufactured by Bottler at
the Regional Manufacturing Facilities under license from a third party brand
owner with Company’s prior written consent, which consent will not be
unreasonably withheld and will be specified on Schedule 10.1.5.

 

  10.2

Notwithstanding anything in Section 10.1 to the contrary, if the NPSG reasonably
determines during product supply system sourcing plan development routines that
Bottler should supply any Beverage manufactured by Bottler at the Regional
Manufacturing Facilities under license from a third party brand owner to certain
Recipient Bottlers and/or certain other Regional Producing Bottlers in order to
optimize the location for production of such Beverages, then Bottler may do so
on a temporary basis as reasonably determined by the NPSG (but in any event not
to exceed one hundred eighty (180) days).

 

11

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

 

   

Company agrees and warrants that the Concentrates supplied to Bottler, as well
as Company’s package designs and design specifications of packages and labels
authorized by Company for use on Authorized Covered Beverages, shall comply with
all food, labeling, health, packaging and all other applicable laws, including
the Federal Food, Drug and Cosmetic Act, as amended (the “Act”), and
regulations, and when supplied to Bottler will not be adulterated, contaminated,
or misbranded within the meaning of the Act or any other federal, state or local
law, rule or regulation applicable thereto.

 

12

OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING TO MANUFACTURE AND QUALITY OF THE
AUTHORIZED COVERED BEVERAGES

 

  12.1

Bottler agrees and warrants that Bottler’s handling and storage of the
Concentrates and Bottler’s manufacture, handling, storage, transportation and
delivery of the Authorized Covered Beverages, including any Authorized Covered
Beverages supplied to Company or any Recipient Bottler, will at all times and in
all events:

 

  12.1.1

be accomplished in accordance with the product, package and equipment quality;
food safety; workplace safety; and environmental sustainability standards,
requirements and instructions reasonably established and routinely communicated
in writing, including through electronic systems and media, by Company to
Bottler from time to time (collectively “Technical Requirements”); and

 

  12.1.2

comply with all food, labeling, health, packaging, environmental, safety,
sanitation and all other applicable laws, rules, orders, regulations and
requirements of any federal, state, city, county or other local government,
including any law, statute, ordinance, rule regulation, order, determination,
restrictive covenant or deed restriction that regulates the use, generation,

 

- 8 -



--------------------------------------------------------------------------------

 

disposal, release, storage or presence at the Regional Manufacturing Facilities
of substances based upon corrosiveness, toxicity, carcinogenic properties,
radioactivity, environmentally hazardous or similar characteristics.

 

  12.2

The Technical Requirements as of the Effective Date are identified on Schedule
12.2, which schedule will be updated by Company from time to time following
discussion with the NPSG and Notice to each Regional Producing Bottler
(including any Company Owned Manufacturers).

 

  12.2.1

Company agrees that all Regional Producing Bottlers will be required to comply
with same Technical Requirements; provided, however, that (i) Company may make
limited exceptions in application or enforcement where necessary to prevent
undue hardship for a Regional Producing Bottler, which exceptions shall not in
any way be deemed to modify the Technical Requirements and (ii) this
Section 12.2.1 shall not in any way effect, limit, or modify any of Bottler’s or
Company’s respective rights and obligations under this Agreement, including
Bottler’s obligations under Section 12.1.

 

  12.3

Bottler represents, warrants and covenants that Bottler possesses, or will
possess, prior to the manufacture of the Authorized Covered Beverages, and will
maintain during the Term, such plant or plants, machinery and equipment,
qualified technical personnel and trained staff as are capable of manufacturing
the Authorized Covered Beverages in Authorized Containers in accordance with
this Agreement and in sufficient quantities to meet fully the demand for the
Authorized Covered Beverages in Authorized Containers by Bottler in the
Territory in accordance with sourcing plans developed by the NPSG from time to
time.

 

  12.4

Bottler agrees to use commercially reasonable efforts to meet fully the demand
for the Authorized Covered Beverages in Authorized Containers from Recipient
Bottlers in accordance with sourcing plans developed by the NPSG from time to
time.

 

  12.5

Bottler recognizes that increases in the demand for the Authorized Covered
Beverages, as well as changes in the list of Authorized Containers, may, from
time to time, require adaptation of its existing manufacturing or packaging
equipment or the purchase of additional manufacturing or packaging equipment.
Bottler agrees to use commercially reasonable efforts to make such modifications
and adaptations as necessary and to purchase and install such equipment, in time
to permit the introduction and manufacture of sufficient quantities of the
Authorized Covered Beverages in Authorized Containers, to satisfy fully the
demand for the Authorized Covered Beverages in Authorized Containers in the
Territory and to fulfill Bottler’s supply obligations, if any, to Recipient
Bottlers, in each case in accordance with sourcing plans developed by the NPSG
from time to time.

 

  12.6

As of the date the Authorized Covered Beverages in Authorized Containers are
shipped by Bottler, the Authorized Covered Beverages manufactured by Bottler
will meet the Technical Requirements and will comply with all applicable laws;
provided, however, that Bottler will not be responsible for any failure to
comply with the Technical Requirements or applicable laws to the extent such
failure results from the content or design of labels authorized by Company for
use on Authorized Covered Beverages.

 

  12.7

Bottler, in accordance with such instructions as may be given from time to time
by Company, will submit to Company, at Bottler’s expense, samples of the
Authorized Covered Beverages and the raw materials used in the manufacture of
the Authorized Covered Beverages. Bottler will permit representatives of Company
to have access to the premises of Bottler during ordinary business hours to
inspect the plant, equipment, and methods used by Bottler in order to ascertain
whether Bottler is complying with the terms of this Section 12, including
whether Bottler is complying strictly with the

 

- 9 -



--------------------------------------------------------------------------------

 

Technical Requirements with respect to the manufacturing, handling and storage
of the Authorized Covered Beverages. Bottler will also provide Company with all
the information regarding Bottler’s compliance with the terms of this
Section 12, as Company may reasonably request from time to time.

 

  12.8

Bottler is authorized to use only Authorized Containers in the manufacture of
the Authorized Covered Beverages, and will use only such Authorized Containers,
closures, cases, cartons and other packages and labels as will be authorized
from time to time by Company for Bottler and will purchase such items only from
manufacturers approved by Company, which approval will not be unreasonably
withheld.

 

  12.8.1

Company will approve three (3) or more manufacturers of such items, if in the
reasonable opinion of Company, there are three (3) or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Authorized Covered Beverages.

 

  12.8.2

Such approval by Company does not relieve Bottler of Bottler’s independent
responsibility to assure that the Authorized Containers, closures, cases,
cartons and other packages and labels purchased by Bottler are suitable for the
purpose intended, and in accordance with the good reputation and image of
excellence of the Trademarks and Covered Beverages (it being understood and
agreed, however, that Bottler will not be responsible for the review or
inspection of the content or design of labels authorized by Company for use on
Authorized Covered Beverages).

 

  12.9

Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months’ prior Notice to Bottler, and, in
such event, the repurchase provisions of Section 24.1.2 will apply to such
containers so disapproved that are owned by Bottler. Company will exercise its
right to approve, and to withdraw its approval of, specific Authorized
Containers in good faith and after consultation with Bottler so as to permit
Bottler to continue to satisfy the demand in Bottler’s Territory as a whole for
Authorized Covered Beverages.

 

  12.10

Bottler will use commercially reasonable efforts to maintain at all times a
stock of, or have entered into other alternate supply arrangements to obtain,
Authorized Containers, closures, labels, cases, cartons, and other essential
related materials bearing the Trademarks, sufficient to satisfy fully the demand
for Authorized Covered Beverages in Authorized Containers in Bottler’s Territory
and to fulfill Bottler’s supply obligations, if any, to Recipient Bottlers, in
each case in accordance with sourcing plans developed by the NPSG from time to
time, and Bottler will not use or authorize any other Person to use Authorized
Containers, or such closures, labels, cases, cartons and other materials, if
they bear the Trademarks or contain any Beverages, for any purpose other than
the packaging of the Authorized Covered Beverages.

 

  12.11

Bottler agrees not to refill or otherwise reuse nonreturnable containers.

 

  12.12

The parties acknowledge and agree (a) that Bottler makes the representations,
warranties and agreements set forth in this Section 12 in reliance on Company’s
warranty in Section 11 and (b) that the representations, warranties, covenants
and agreements contained in this Section 12 relate solely to Bottler’s
activities under this Agreement and the manufacture of Authorized Covered
Beverages at the Regional Manufacturing Facilities.

 

- 10 -



--------------------------------------------------------------------------------

13

OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES

 

  13.1

If Company determines or becomes aware of the existence of any quality or
technical problems relating to any Authorized Covered Beverages manufactured at
the Regional Manufacturing Facilities, or any package used for such Authorized
Covered Beverage, in Bottler’s Territory, Company will immediately notify
Bottler by telephone, facsimile, e-mail or any other form of immediate
communication. This notification will include, to the extent available to
Company, (a) the identity and quantities of Authorized Covered Beverages
involved, including the specific packages, (b) coding data, and (c) all other
relevant data that will assist in tracing such Authorized Covered Beverages.

 

  13.1.1

Company may require Bottler to take all necessary action to recall all of such
Authorized Covered Beverages, or any package used for such Authorized Covered,
or withdraw immediately such Authorized Covered Beverages from the market or the
trade, as the case may be.

 

  13.1.2

Company will notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
such Authorized Covered Beverages or withdraw such Authorized Covered Beverages
from the market or trade.

 

  13.2

If Bottler determines or becomes aware of the existence of quality or technical
problems relating to Authorized Covered Beverages manufactured at the Regional
Manufacturing Facilities, then Bottler must immediately notify Company by
telephone, e-mail or any other form of immediate communication. This
notification must include: (a) the identity and quantities of Authorized Covered
Beverages involved, including the specific packages, (b) coding data, and
(c) all other relevant data that will assist in tracing such Authorized Covered
Beverages.

 

  13.3

In the event of a withdrawal or recall of any Authorized Covered Beverage
manufactured at the Regional Manufacturing Facilities or any package used for
such Authorized Covered Beverage, that was produced by Bottler and sold to a
Recipient Bottler, Bottler will use its commercially reasonable efforts to
respond promptly and fairly if a claim is made by a Recipient Bottler as a
result of any such withdrawal or recall.

 

  13.4

If any withdrawal or recall of any Authorized Covered Beverage manufactured at
the Regional Manufacturing Facilities or any of the packages used therefor is
caused by (i) quality or technical defects in the Concentrates, or other
materials prepared by Company from which the product involved was prepared by
Bottler, or (ii) quality or technical defects in Company’s designs and design
specifications of packages and labels authorized by Company for use on
Authorized Covered Beverages (and specifically excluding designs and
specifications of other parties and the failure of other parties to manufacture
packages in strict conformity with the designs and specifications of Company),
Company will reimburse Bottler for Bottler’s total reasonable expenses incident
to such withdrawal or recall, including any payment made by Bottler to a
Recipient Bottler in connection with the specific withdrawal or recall.

 

  13.5

Conversely, if any withdrawal or recall of Authorized Covered Beverages
manufactured at the Regional Manufacturing Facilities is caused by Bottler’s
failure to comply with the Technical Requirements or any applicable laws, rules
and regulations (it being understood and agreed that Bottler will not be
responsible for any failure to comply with the Technical Requirements or
applicable laws to the extent such failure results from the content or design of
labels authorized by Company for use on Authorized Covered Beverages), Bottler
will bear its total expenses of such withdrawal or recall and reimburse Company
for Company’s total reasonable expenses incident to such withdrawal or recall.

 

- 11 -



--------------------------------------------------------------------------------

14

OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

 

  14.1

Bottler will participate fully in, and comply fully with, the requirements and
programs established from time to time by the NPSG Board; provided, however,
that Bottler will not be required to engage in conduct that would result in
breach of this Agreement, Bottler’s CBA, or any other agreements between Company
and Bottler.

 

  14.2

[Reserved.]

 

  14.3

[Reserved.]

 

  14.4

Bottler will maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

 

  14.5

Upon Company’s request, Bottler will provide to Company each year and review
with Company an annual and long range operating plan and budget for Bottler’s
business of manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, including financials and capital investment budgets to
the extent related to the Regional Manufacturing Facilities, and, if requested
by Company, discuss changes in general management and senior management of
Bottler’s manufacturing business, except to the extent otherwise prohibited by
applicable law.

 

  14.6

Bottler will:

 

  14.6.1

Maintain accurate books, accounts and records relating to the purchasing of
Concentrate and the manufacture of Authorized Covered Beverages under this
Agreement; and

 

  14.6.2

Upon Company’s request, provide to Company such operational, financial,
accounting, forecasting, planning and other information, including audited and
unaudited detail of cost of goods sold and sales volume for Authorized Covered
Beverages to the extent, in the form and manner, as permitted by applicable law
and at such times as reasonably required (a) by Company to determine whether
Bottler is performing its obligations under this Agreement; (b) by Company to
calculate finished goods pricing under the Interim Finished Goods Supply
Agreement, NPSG Finished Goods Supply Agreement or Regional Finished Goods
Supply Agreement and (c) by the NPSG Board for the purpose of implementing,
administering, and operating the NPSG, subject to appropriate regulatory
firewalls ((a), (b), and (c) collectively, the “Financial Information”);
provided, however, that Bottler will not be required to provide Company with
duplicate copies of any compilation of Financial Information provided to the
NPSG that expressly directs the NPSG to provide such compilation to Company.

 

  14.7

The parties recognize that the Financial Information is critical to the ability
of Company and the NPSG to maintain, promote, and safeguard the overall
performance, efficiency, integrity, and competitiveness of the product supply
system for Authorized Covered Beverages.

 

  14.8

Company will hold the Financial Information provided by Bottler in accordance
with the confidentiality provisions of Section 39 and will not use such
information for any purpose other than determining compliance with this
Agreement, to calculate finished goods pricing under the Interim Finished Goods
Supply Agreement, NPSG Finished Goods Supply Agreement or Regional Finished
Goods Supply Agreement, or as necessary to provide to the NPSG, subject to
appropriate regulatory firewalls, for the purpose of facilitating the NPSG’s
execution of operational responsibilities such as infrastructure optimization,
national sourcing and strategic initiative decisions.

 

- 12 -



--------------------------------------------------------------------------------

15

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES

 

  15.1

Subject to Section 15.2, Company reserves the right to establish and to revise
at any time, in its sole discretion, the price of any of the Concentrates sold
to Bottler for use in manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, the related terms of payment, and the other terms and
conditions of supply, any such revision to be effective immediately upon Notice
to Bottler. Bottler acknowledges that information related to pricing of
Company’s Concentrates is confidential and will be maintained as such in
accordance with Section 39.

 

  15.2

If Company exercises its discretion under Section 15.1, the “price” charged by
Company or its Affiliate for any of the Concentrates will be the same as the
“price” charged by Company or its Affiliate for such Concentrate, the terms of
payment and other terms and conditions of supply will be the same as those
applied by Company for such Concentrates, to each other Regional Producing
Bottler (other than a Company Owned Manufacturer) in the United States.

 

  15.3

For purposes of manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, Bottler will purchase from Company only such
quantities of the Concentrates as will be necessary and sufficient to carry out
Bottler’s obligations under this Agreement. Bottler will use the Concentrates
exclusively for its manufacture of the Authorized Covered Beverages. Bottler
will not sell or otherwise transfer any Concentrates or permit the same to get
into the hands of third parties.

 

16

OWNERSHIP AND CONTROL OF BOTTLER

 

  16.1

Bottler hereby acknowledges the personal nature of Bottler’s obligations under
this Agreement, including with respect to the performance standards applicable
to Bottler, the dependence of the Trademarks on proper quality control, and the
confidentiality required for protection of Company’s trade secrets and
confidential information.

 

  16.2

Bottler represents and warrants to Company that, prior to execution of this
Agreement, Bottler has made available to Company a complete and accurate list of
Persons that own more than five percent (5%) of the outstanding securities of
Bottler, and/or of any third parties having a right to, or effective power of,
control or management of Bottler (whether through contract or otherwise).

 

  16.3

[Reserved.]

 

  16.4

Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company’s bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

  16.4.1

Except as otherwise permitted by Bottler’s CBA, not to assign, transfer or
pledge this Agreement or any interest herein, in whole or in part, whether
voluntarily, involuntarily, or by operation of law (including by merger or
liquidation), or sublicense its rights under this Agreement, in whole or in
part, to any third party or parties, without the prior written consent of
Company; and

 

  16.4.2

Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

 

- 13 -



--------------------------------------------------------------------------------

  16.5

Notwithstanding Section 16.4, the following shall be expressly permitted
hereunder:

 

  16.5.1

Bottler may, after Notice to Company, assign, transfer or pledge this Agreement
or any interest herein, in whole or in part, or delegate any material element of
Bottler’s performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

  16.5.2

Bottler may engage third party contractors and service providers for the purpose
of receiving services relating to non-core functions (e.g., back-office
administrative services, human resources, payroll, information technology
services and similar services); provided that (a) Bottler will retain full
responsibility to Company for all of Bottler’s obligations under this Agreement;
and (b) Bottler may not subcontract core functions (i.e., manufacturing, market
and customer-facing functions) without the prior written consent of Company.

 

  16.6

Any attempt to take any actions prohibited by Sections 16.4 and 16.5 without
Company’s prior written consent shall be void and shall be deemed to be a
material breach of this Agreement, unless such actions are otherwise permitted
under Bottler’s CBA.

 

17

TERM OF AGREEMENT

 

   

This Agreement will commence on the Effective Date and continue so long as
Bottler’s CBA is in effect (the “Term”).

 

18

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

 

  18.1

With respect to any one or more Concentrates (the “Affected Products”), as
applicable:

 

  18.1.1

The obligation of Company (including any of its Affiliates) to supply Affected
Products to Bottler, and Bottler’s obligation to purchase Affected Products from
Company and to manufacture any Authorized Covered Beverages manufactured from
such Affected Products, shall be suspended during any period when there occurs a
change in applicable laws, regulations or administrative measures (including any
government permission or authorization regarding customs, health or
manufacturing, and further including the withdrawal of any government
authorization required by any of the parties to carry out the terms of this
Agreement), or issuance of any judicial decree or order binding on any of the
parties hereto, in each case in such a manner as to render unlawful or
commercially impracticable:

 

  18.1.1.1

The importation or exportation of any essential ingredients of the Affected
Products that cannot be produced in quantities sufficient to satisfy the demand
therefor by existing Company (including any of its Affiliates) facilities in the
United States;

 

  18.1.1.2

The manufacture and distribution of Affected Products to Bottler; or

 

  18.1.1.3

Bottler’s manufacture of Authorized Covered Beverages using such Affected
Products.

 

- 14 -



--------------------------------------------------------------------------------

  18.2

“Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred, or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

 

  18.3

Neither Company (including any of its Affiliates) nor Bottler shall be liable
for or be subject to any claim for breach or termination as the result of a
failure to perform their respective obligations to purchase or supply
Concentrate under this Agreement or to manufacture Authorized Covered Beverages
made from such Concentrate in quantities to satisfy demand of Company and
Recipient Bottlers, as applicable, if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

  18.3.1

The party claiming the excuse afforded by this Section 18.3 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

  18.3.2

If Bottler is the party claiming the excuse afforded by this Section 18.3:

 

  18.3.2.1

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within three (3) months from the date
of the occurrence of the Force Majeure Event, then,

 

  18.3.2.1.1

Company shall have the right (but not the obligation) upon not less than one
(1) month prior Notice to suspend this Agreement and Related Agreements during
the period of time that such Force Majeure Event results in Bottler being unable
to perform its obligations under this Agreement.

 

  18.3.2.1.2

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within two (2) years from the date of
occurrence of the Force Majeure Event, Company shall have the right to terminate
this Agreement.

 

19

TERMINATION FOR DEFINED EVENTS

 

  19.1

Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 23, if any of the following events occur:

 

  19.1.1

An order for relief is entered with respect to Bottler under any Chapter of
Title 11 of the United States Code, as amended;

 

  19.1.2

Bottler voluntarily commences any bankruptcy, insolvency, receivership, or
assignment for the benefit of creditors proceeding, case, or suit or consents to
such a proceeding, case or suit under the laws of any state, commonwealth or
territory of the United States or any country, kingdom or commonwealth or
sub-division thereof not governed by the United States;

 

  19.1.3

A petition, proceeding, case, complaint or suit for bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors, under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or sub-division thereof or kingdom not governed by the United
States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

- 15 -



--------------------------------------------------------------------------------

  19.1.4

Bottler makes an assignment for the benefit of creditors, deed of trust for the
benefit of creditors or makes an arrangement or composition with creditors; a
receiver or trustee for Bottler or for any interest in Bottler’s business is
appointed and such order or decree appointing the receiver or trustee is not
vacated, dismissed or discharged within sixty (60) days after such appointment
or such order or decree is appealed and stayed;

 

  19.1.5

Any of the Regional Manufacturing Facilities is subject to attachment, levy or
other final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler’s ability to fulfill its obligations under this Agreement; or

 

  19.1.6

Bottler becomes insolvent or ceases to conduct its operations relating to the
Regional Manufacturing Facilities in the normal course of business.

 

  19.1.7

Any Bottler’s Contract, Bottler’s Bottle Contract, or Master Bottle Contract (as
the case may be) for Coca-Cola, listed on Schedule 32(d) of Bottler’s CBA,
between Company and Bottler or their respective Affiliates is terminated by
Company under provisions that permit termination without damages due to
Bottler’s breach or default, unless Company agrees in writing that this
Section 19.1.7 will not be applied by Company to such termination.

 

20

DEFICIENCY TERMINATION

 

  20.1

Company may also, at Company’s option, terminate this Agreement, subject to the
requirements of Section 21 and Section 23, if any of the following events of
default occur:

 

  20.1.1

Bottler fails to make timely payment for Concentrate, or of any other material
debt owing to Company;

 

  20.1.2

The condition of the facilities or equipment used by Bottler in manufacturing
the Authorized Covered Beverages at the Regional Manufacturing Facilities, as
reflected in any data collected by Company or generated by Bottler, or in any
audit or inspection conducted by or on behalf of Company, fails to meet the
Technical Requirements reasonably established by Company, and Bottler fails to
complete corrective measures approved by Company within the timeframe therefor
reasonably established by Company and specified in the applicable Technical
Corrective Action Plan;

 

  20.1.3

Bottler fails to handle the Concentrates or manufacture or handle the Authorized
Covered Beverages at the Regional Manufacturing Facilities in strict conformity
with the Technical Requirements and applicable laws, rules and regulations and
Bottler fails to complete corrective measures approved by Company within the
timeframe therefor reasonably established by Company;

 

  20.1.4

Bottler or any Affiliate of Bottler engages in any of the activities prohibited
under Section 10;

 

  20.1.5

[Reserved];

 

  20.1.6

[Reserved];

 

- 16 -



--------------------------------------------------------------------------------

  20.1.7

Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement;

 

  20.1.8

Bottler breaches in any material respect any of Bottler’s material obligations
under the NPSG Governance Agreement and such breach is not timely cured; or

 

  20.1.9

Any event of default occurs under Section XII of Bottler’s CBA that is not
timely cured in the manner provided in Bottler’s CBA.

 

  20.2

In any such event of default, Company may either exercise its right to terminate
under this Section 20 (subject to Section 21 and Section 23), or pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default; provided, that Company will not take any action pursuant
to this Section 20.2 or Section 21.4 that would limit Bottler’s right to cure
under Section 21 of this Agreement or Paragraph 34 of Bottler’s CBA.

 

21

BOTTLER RIGHT TO CURE

 

  21.1

Upon the occurrence of any of the events of default enumerated in Section 20,
Company will give Bottler Notice of default.

 

  21.2

In the case of an event of default due to a material breach by Bottler of its
obligations under Section 12 (other than Sections 12.2 or 12.4) or Section 13:

 

  21.2.1

Bottler shall have a period of sixty (60) days from receipt of the Notice of
default within which to cure such default, by:

 

  21.2.1.1

at the instruction of Company and at Bottler’s expense, promptly withdrawing
from the market and destroying any Authorized Covered Beverage that fails to
meet the Technical Requirements;

 

  21.2.1.2

compliance with the “Corrective Action” provision of the Technical Requirements;
and

 

  21.2.1.3

implementing a corrective action plan (the “Technical Corrective Action Plan”),
to be negotiated in good faith and agreed to by Company and Bottler, that
reasonably meets the applicable requirements of the “Corrective Action”
provision of the Technical Requirements (which Technical Corrective Action Plan
may, by mutual agreement of the parties, provide for actions to be taken after
expiration of the cure periods specified herein).

 

  21.2.2

If such default has not been cured within such initial sixty (60) day period (or
such extended period, if any, provided for under a Technical Corrective Action
Plan), then Bottler must cure such default within a second period of sixty
(60) days (or such extended period, if any, provided for under a Technical
Corrective Action Plan) during which period Company may, by giving Bottler
further Notice to such effect, suspend sales to Bottler of Concentrates and
require Bottler to cease manufacture of Authorized Covered Beverages at the
Regional Manufacturing Facilities and the supply and sale of Authorized Covered
Beverages from the Regional Manufacturing Facilities by Bottler to Recipient
Bottlers; provided, however, that if Bottler has throughout the first and second
cure periods strictly complied with Section 13 (Recall) and Section 30 (Incident
Management), then such suspension of Concentrate sales and cessation of
manufacture and supply shall be limited to the Regional Manufacturing Facilities
in which the default occurred.

 

- 17 -



--------------------------------------------------------------------------------

  21.2.3

If such default has not been cured during such second period of sixty (60) days
(or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
Notice to such effect, effective immediately; provided, however, that if Bottler
has throughout the first and second cure periods strictly complied with
Section 13 (Recall) and Section 30 (Incident Management), then Bottler will have
a third period of sixty (60) days (or such extended period, if any, provided for
under a Technical Corrective Action Plan) within which to cure the default.

 

  21.2.4

If such default has not been cured during any such third period of sixty
(60) days (or such extended period, if any, provided for under a Technical
Corrective Action Plan), then Company may terminate this Agreement, by giving
Bottler notice to such effect, effective immediately.

 

  21.3

In the case of an event of default other than those specified in Section 21.2:

 

  21.3.1

Within sixty (60) days of receipt of such Notice, Bottler will provide Company
with a corrective action plan (the “Non-Technical Corrective Action Plan”). The
Non-Technical Corrective Action Plan must provide for correction of all issues
identified in the Notice of default within one (1) year or less from the date on
which the Non-Technical Corrective Action Plan is provided to Company.

 

  21.3.2

Company will negotiate in good faith with Bottler the terms of the Non-Technical
Corrective Action Plan.

 

  21.3.3

If Company and Bottler fail to agree on a Non-Technical Corrective Action Plan
within sixty (60) days of Bottler’s tender of such plan, Bottler must cure the
default described in the Notice of default within one (1) year of Bottler’s
receipt of the Notice of default. If Bottler fails to cure the default described
in the Notice of default within one (1) year of Bottler’s receipt of the Notice,
the default will be deemed not to have been cured.

 

  21.3.4

If Company and Bottler timely agree on a Non-Technical Corrective Action Plan,
but Bottler fails to implement the agreed Non-Technical Corrective Action Plan
to Company’s reasonable satisfaction within the time period specified by the
Non-Technical Corrective Action Plan, the default will be deemed not to have
been cured.

 

  21.3.5

In the event of an uncured default under this Section 21.3, Company may, by
giving Bottler further Notice of termination, terminate this Agreement and
require Bottler to cease manufacturing Authorized Covered Beverages at the
Regional Manufacturing Facilities.

 

  21.4

The provisions of this Section 21 (including any cure) will not limit Company’s
right to pursue remedies under this Agreement on account of Bottler’s default,
other than (a) termination of this Agreement under Section 20, (b) cessation of
Company’s performance of its obligations under this Agreement, or
(c) rescission.

 

  21.5

In the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than an event of default specified by Section 21.2),
such breach will be deemed to be cured for purposes of this Section 21 if
Bottler (or its Affiliate) has terminated the acts or omissions described in
such Notice of breach, and has taken reasonable steps under the circumstances to
prevent the recurrence of such breach.

 

- 18 -



--------------------------------------------------------------------------------

22

[RESERVED.]

 

23

EFFECT OF BOTTLER’S CBA ON THIS AGREEMENT IN CERTAIN EVENTS

 

  23.1

Upon any termination of Bottler’s CBA by Company, Company will concurrently
terminate this Agreement unless otherwise agreed in writing by the parties.

 

24

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

 

  24.1

Upon the termination of this Agreement, except to the extent provided in any
other agreement between Bottler and Company (or one of Company’s Affiliates):

 

  24.1.1

Bottler shall not thereafter continue to manufacture any of the Authorized
Covered Beverages in Authorized Containers at the Regional Manufacturing
Facilities or to make any use of the Trademarks or Authorized Containers, or any
closures, cases or labels bearing the Trademarks in connection with the
manufacture of Authorized Covered Beverages at the Regional Manufacturing
Facilities; and

 

  24.1.2

Bottler shall forthwith deliver all materials used by Bottler exclusively for
the manufacturing of the Authorized Covered Beverages in Authorized Containers
at the Regional Manufacturing Facilities, including Concentrates, usable
returnable or any nonreturnable containers, cases, closures, and labels bearing
the Trademarks, still in Bottler’s possession or under Bottler’s control, to
Company or Company’s nominee, as instructed, and, upon receipt, Company shall
pay to Bottler a sum equal to the reasonable market value of such supplies or
materials. Company will accept and pay for only such articles as are, in the
opinion of Company, in first-class and usable condition, and all other such
articles shall be destroyed at Bottler’s expense. Containers, closures and all
other items bearing the name of Bottler, in addition to the Trademarks, that
have not been purchased by Company shall be destroyed without cost to Company,
or otherwise disposed of in accordance with instructions given by Company,
unless Bottler can remove or obliterate the Trademarks therefrom to the
satisfaction of Company. The provisions for repurchase contained this
Section 24.1.2 shall apply with regard to any Authorized Container approval of
which has been withdrawn by Company under Section 12.10, except under
circumstances under which this Agreement is terminated by Company in accordance
with Section 20.

 

25

COMPANY’S RIGHT OF ASSIGNMENT

 

 

Company may assign any of its rights and delegate all or any of its duties or
obligations under this Agreement to one or more of its Affiliates; provided,
however, that any such assignment or delegation will not relieve Company from
any of its contractual obligations under this Agreement.

 

26

LITIGATION

 

  26.1

Company reserves and has the sole and exclusive right and responsibility to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Concentrates, and to defend any action affecting
these matters.

 

- 19 -



--------------------------------------------------------------------------------

  26.2

At the request of Company, Bottler will render reasonable assistance in any such
action, including, if requested to do so in the sole discretion of Company,
allowing Bottler to be named as a party to such action. However, no financial
burden will be imposed on Bottler for rendering such assistance.

 

  26.3

Bottler shall not have any claim against Company or its Affiliates as a result
of such proceedings or action or for any failure to institute or defend such
proceedings or action.

 

  26.4

Bottler must promptly notify Company of any litigation or proceedings instituted
or threatened against Bottler affecting these matters.

 

  26.5

Bottler must not institute any legal or administrative proceedings against any
third party that may affect the interests of Company in the Trademarks without
the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

 

  26.6

Bottler will consult with Company on all product liability claims, proceedings
or actions brought against Bottler in connection with the Authorized Covered
Beverages and will take such action with respect to the defense of any such
claim or lawsuit as Company may reasonably request in order to protect the
interests of Company in the Authorized Covered Beverages or the goodwill
associated with the Trademarks.

 

27

INDEMNIFICATION

 

  27.1

Company will indemnify, protect, defend and hold harmless each of Bottler and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys’ fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s manufacture of the
Concentrates (except to the extent arising from matters for which Bottler is
responsible under Section 13.5 or Section 27.2); (b) the breach by Company of
any provision this Agreement; (c) Bottler’s use, in accordance with this
Agreement and Company guidelines respecting use of Company intellectual
property, of the Trademarks or of package labels; or (d) the inaccuracy of any
warranty or representation made by Company herein or in connection herewith.
None of the above indemnities shall require Company to indemnify, protect,
defend or hold harmless any indemnitee with respect to any claim to the extent
such claim arises from, is connected with or is attributable to the negligence
or willful misconduct of such indemnitee.

 

  27.2

Bottler will indemnify, protect, defend and hold harmless each of Company and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s manufacture of
the Authorized Covered Beverages at the Regional Manufacturing Facilities
(except to the extent arising from matters for which Company is responsible
under Section 13.4 or Section 27.1); (b) the breach by Bottler of any provision
of this Agreement; or (c) the inaccuracy of any warranty or representation made
by Bottler herein or in connection herewith. None of the above indemnities shall
require Bottler to indemnify, protect, defend or hold harmless any indemnitee
with respect to any claim to the extent such claim arises from, is connected
with or is attributable to the negligence or willful misconduct of such
indemnitee.

 

  27.3

Neither party will be obligated under this Section 27 to indemnify the other
party for Losses consisting of lost profits or revenues, loss of use, or similar
economic loss, or for any indirect, special, incidental, consequential or
similar damages (“Consequential Damages”) arising out of or in connection with
the performance or non-performance of this Agreement (except to the extent that
an indemnified third party claim asserted against a party includes Consequential
Damages).

 

- 20 -



--------------------------------------------------------------------------------

28

BOTTLER’S INSURANCE

 

 

Bottler will obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in
Section 27 (including Bottler’s indemnity of Company contained therein) and will
on request produce evidence satisfactory to Company of the existence of such
insurance. Compliance with this Section 28 will not limit or relieve Bottler
from its obligations under Section 27. In addition, Bottler will satisfy the
insurance requirements specified on Schedule 28.

 

29

[RESERVED.]

 

30

INCIDENT MANAGEMENT

 

  30.1

Company and Bottler recognize that incidents may arise that can threaten the
reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.

 

  30.2

In order to address such incidents, including any questions of quality of the
Authorized Covered Beverages that may occur, Bottler will designate and organize
an incident management team and inform Company of the members of such team.

 

  30.3

Bottler further agrees to cooperate fully with Company and such third parties as
Company may designate and coordinate all efforts to address and resolve any such
incident consistent with procedures for crisis management that may be issued to
Bottler by Company from time to time.

 

31

SEVERABILITY

 

   

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.

 

32

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

 

  32.1

As to all matters and things herein mentioned, the parties agree:

 

  32.1.1

[Reserved];

 

  32.1.2

This Agreement, together with the National Product Supply System Governance
Agreement and the documents implementing and governing the NPSG and the NPSG
Board set forth the entire agreement between Company and Bottler with respect to
the subject matter hereof, and all prior understandings, commitments or
agreements relating to such matters between the parties or their
predecessors-in-interest (including the Initial Regional Manufacturing
Agreement, dated as of January 29, 2016) are of no force or effect and are
cancelled hereby; provided, however, that any written representations made by
either party upon which the other party relied in entering into this Agreement
will remain binding to the extent identified on Schedule 32.1.2;

 

- 21 -



--------------------------------------------------------------------------------

  32.1.3

Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement will not be binding upon
Bottler or Company unless made in writing, signed by an officer or other duly
qualified and authorized representative of Company or by a duly qualified and
authorized representative of Bottler; and

 

  32.1.4

Except as expressly provided in this Agreement, this Section 32.1 is not
intended to affect in any way the rights and obligations of Bottler (or any of
its Affiliates) or Company (or any of its Affiliates) under Bottler’s CBA or the
agreements listed in Schedule 32.1.2.

 

33

NO WAIVER

 

 

Failure of Company or Bottler (including any of their respective Affiliates) to
exercise promptly any right herein granted, or to require strict performance of
any obligation undertaken herein by the other party, will not be deemed to be a
waiver of such right or of the right to demand subsequent performance of any and
all obligations herein undertaken by Bottler or by Company.

 

34

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

 

  34.1

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, Company.

 

  34.2

Each of Company and Bottler agree that it will neither represent, nor allow
itself to be held out as an agent of, or partner or joint venturer with the
other (including any of its Affiliates).

 

  34.3

Bottler and Company do not intend to create, and this Agreement will not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship. Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements. There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and Company, but if it there is determined or found to
be a partnership, joint venture, or agency, then Bottler and Company expressly
disclaim all fiduciary duties that might otherwise exist under applicable law.

 

  34.4

Nothing in this Agreement, express or implied, is intended or will be construed
to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

 

35

HEADINGS AND OTHER MATTERS

 

  35.1

The headings herein are solely for the convenience of the parties and will not
affect the interpretation of this Agreement.

 

  35.2

As used in this Agreement, the phrase “including” means “including, without
limitation” in each instance.

 

- 22 -



--------------------------------------------------------------------------------

  35.3

References in this Agreement to Sections are to the respective Sections of this
Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules of this Agreement as they may be amended from time to
time.

 

36

EXECUTION IN MULTIPLE COUNTERPARTS

 

 

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

 

37

NOTICE AND ACKNOWLEDGEMENT

 

  37.1

Notices.

 

  37.1.1

Requirement of a Writing and Permitted Methods of Delivery. Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement must give the Notice in writing and use one of the
following methods of delivery, each of which for purposes of this Agreement is a
writing:

 

  37.1.1.1

personal delivery;

 

  37.1.1.2

Registered or Certified Mail, in each case, return receipt requested and postage
prepaid;

 

  37.1.1.3

nationally recognized overnight courier, with all fees prepaid;

 

  37.1.1.4

facsimile; or

 

  37.1.1.5

e-mail (followed by delivery of an original by another delivery method provided
for in this Section).

 

  37.1.2

Addressees and Addresses. Each party giving a Notice must address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed below or to another Addressee or at another address designated by a party
in a Notice pursuant to this Section.

Company:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, Georgia 30313

  Attention:

EVP & President CCNA [or such other title as may be applicable to Company’s most
senior officer for North America operations]

Email: jdouglas@coca-cola.com

With a copy to:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, Georgia 30313

Attention: General Counsel

Email: bgoepelt@coca-cola.com

 

- 23 -



--------------------------------------------------------------------------------

and

King & Spalding LLP

1180 Peachtree Street NE

Atlanta, Georgia 30309

Attention:  William G. Roche

                  Anne M. Cox

Email: broche@kslaw.com

            acox@kslaw.com

Bottler:

Coca-Cola Bottling Co. Consolidated

4100 Coca Cola Plaza

Charlotte, North Carolina 28211

Attention:     Lawrence K. Workman, Jr., Vice President

Email:           kent.workman@ccbcc.com

With a copy to:

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina 28202

Attention:         John V. McIntosh

                         E. Beauregarde Fisher III

Email:     johnmcintosh@mvalaw.com

                beaufisher@mvalaw.com

 

  37.1.3

Effectiveness of a Notice. Except as specifically provided elsewhere in this
Agreement, a Notice is effective only if the party giving or making the Notice
has complied with Sections 37.1.1 and 37.1.2 and if the Addressee has received
the Notice. A Notice is deemed to have been received as follows:

 

  37.1.3.1

If a Notice is delivered in person, when delivered to the Addressee.

 

  37.1.3.2

If delivered by Registered or Certified Mail, upon receipt by Addressee, as
indicated by the date on the signed receipt.

 

  37.1.3.3

If delivered by nationally recognized overnight courier service, one Business
Day after deposit with such courier service.

 

  37.1.3.4

If sent by e-mail, when sent (if followed promptly by delivery of an original by
another delivery method provided for in this Section).

 

  37.1.3.5

If the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver.

 

- 24 -



--------------------------------------------------------------------------------

  37.1.3.6

Despite the other clauses of this Section 37.1.3, if any Notice is received
after 5:00 p.m. on a Business Day where the Addressee is located, or on a day
that is not a Business Day where the Addressee is located, then the Notice is
deemed received at 9:00 a.m. on the next Business Day where the Addressee is
located.

 

  37.2

If Bottler’s signature or acknowledgment is required or requested with respect
to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other action as may be indicated by
Company, Bottler shall be deemed to have signed or acknowledged the document to
the same extent and with the same effect as if Bottler had signed the document
manually; provided, however, that no such signature or acknowledgment shall
amend or vary the terms and conditions of this Agreement.

 

  37.3

Bottler acknowledges and agrees that Bottler has the ability and knowledge to
print information delivered to Bottler electronically, or otherwise knows how to
store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

 

38

CHOICE OF LAW AND VENUE

 

  38.1

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction and interpretation issues, and the federal
trademark laws of the United States of America as to trademark matters.

 

  38.2

The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement must be brought in a United States District Court, if there
is any basis for federal court jurisdiction. If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

 

39

CONFIDENTIALITY

 

  39.1

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information. The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party. The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement.

 

  39.2

At all times and notwithstanding any termination or expiration of this Agreement
or any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing Party. The
Receiving Party will only permit access to the Proprietary Information of the
Disclosing Party to those of its or its Affiliates’ employees or authorized
representatives having a need to know and who have signed confidentiality
agreements or are otherwise bound by confidentiality obligations at least as
restrictive as those contained in this Agreement (including external auditors,
attorneys and consultants).

 

  39.3

The Receiving Party will be responsible to the Disclosing Party for any third
party’s use and disclosure of the Proprietary Information that the Receiving
Party provides to such third party in accordance with this Agreement. The
Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

  39.4

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (a) first give Notice of such required disclosure to the
Disclosing Party (to the extent permitted by applicable law), (b) if requested
by the Disclosing Party, use reasonable efforts to obtain a protective order
requiring that the Proprietary Information to be disclosed be used only for the
purposes for which disclosure is required, (c) if requested by the Disclosing
Party, take reasonable steps to allow the Disclosing Party to seek to protect
the confidentiality of the Proprietary Information required to be disclosed, and
(d) disclose only that part of the Proprietary Information that, after
consultation with its legal counsel, it determines that it is required to
disclose.

 

  39.5

Each party will immediately notify the other party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other party.

 

  39.6

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement. Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

 

  39.7

Neither party will communicate any information to the other party in violation
of the proprietary rights of any third party.

 

  39.8

Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party, either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements. Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

 

40

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

 

 

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

 

41

RESERVATION OF RIGHTS

 

 

As relates to the Territories and the Regional Manufacturing Facilities, Company
reserves all rights not expressly granted to Bottler under this Agreement or
Bottler’s CBA.

 

- 26 -



--------------------------------------------------------------------------------

42

BOTTLER AFFILIATES

 

 

Bottler hereby absolutely, unconditionally and irrevocably guarantees that any
actions taken by any of Bottler’s Affiliates pursuant to this Agreement will be
taken in accordance with all applicable requirements set forth herein to the
same extent as if such actions had been taken by Bottler. Bottler acknowledges
and agrees that any breach of this Agreement by any Affiliate of Bottler shall
be considered a breach by Bottler for all purposes hereof.

[Signature page(s) follow]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, COMPANY AT ATLANTA, GEORGIA, AND BOTTLER AT CHARLOTTE, NORTH
CAROLINA, HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN TRIPLICATE BY THE DULY
AUTHORIZED PERSON OR PERSONS ON THEIR BEHALF ON THE EFFECTIVE DATE.

 

THE COCA-COLA COMPANY

 

By:  

/s/ J. Alexander M. Douglas, Jr.

  Authorized Representative

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By:  

/s/ Lawrence K. Workman, Jr.

  Authorized Representative

 

[Signature Page to Initial Regional Manufacturing Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Regional Manufacturing Facilities

 

1.

Sandston, VA

 

2.

Baltimore, MD

 

3.

Silver Spring, MD



--------------------------------------------------------------------------------

EXHIBIT B

Authorized Covered Beverages

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

Caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch



--------------------------------------------------------------------------------

FUZE

FUZE iced tea

FUZE Juices

FUZE Refreshments

FUZE slenderize



--------------------------------------------------------------------------------

Schedule 2.17

Related Agreements

 

1.

Interim Finished Goods Supply Agreement.



--------------------------------------------------------------------------------

Schedule 2.18

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

[***]

[***]

[***]

 

 

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Schedule 9.4

Regional Manufacturing Agreement

See attached.



--------------------------------------------------------------------------------

Regional Manufacturing Agreement

Entered into by The Coca-Cola Company,

a Delaware corporation, and

                             , a                     

corporation, with Effective Date of

                       , 20    .

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  RECITALS      1   

2.

  DEFINITIONS      1   

3.

  AUTHORIZATION FOR BOTTLER TO PURCHASE CONCENTRATES AND TO MANUFACTURE
AUTHORIZED COVERED BEVERAGES      4   

4.

  AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES     
4   

5.

  COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS      5   

6.

  REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES      6   

7.

  TERRITORIAL LIMITATIONS AND TRANSSHIPPING      6   

8.

  ACQUIRED MANUFACTURING RIGHTS      6   

9.

  EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL
PRODUCING BOTTLERS      7   

10.

  OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS      7   

11.

  WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE
     9   

12.

  OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING TO MANUFACTURE AND QUALITY OF
THE AUTHORIZED COVERED BEVERAGES      9   

13.

  OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES      11   

14.

  OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF AUTHORIZED COVERED
BEVERAGES, SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING
ACTIVITIES      12   

15.

  PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES      14   

16.

  OWNERSHIP AND CONTROL OF BOTTLER      15   

17.

  TERM OF AGREEMENT      16   

18.

  COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE      16   

19.

  TERMINATION FOR DEFINED EVENTS      18   

20.

  DEFICIENCY TERMINATION      18   

21.

  BOTTLER RIGHT TO CURE      19   

22.

  BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS      21
  

23.

  EFFECT OF THIS AGREEMENT ON BOTTLER’S CBA IN CERTAIN EVENTS      21   

24.

  POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS      22   

25.

  COMPANY’S RIGHT OF ASSIGNMENT      22   

26.    

  LITIGATION      22   



--------------------------------------------------------------------------------

27.    

  INDEMNIFICATION      23   

28.

  BOTTLER’S INSURANCE      24   

29.

  LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING AUTHORIZED
COVERED BEVERAGES      24   

30.

  INCIDENT MANAGEMENT      24   

31.

  SEVERABILITY      25   

32.

  REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION      25   

33.

  NO WAIVER      26   

34.

  NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES      26   

35.

  HEADINGS AND OTHER MATTERS      26   

36.

  EXECUTION IN MULTIPLE COUNTERPARTS      26   

37.

  NOTICE AND ACKNOWLEDGEMENT      26   

38.

  CHOICE OF LAW AND VENUE      29   

39.

  CONFIDENTIALITY      29   

40.

  ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS      30   

41.

  RESERVATION OF RIGHTS      30   

42.

  BOTTLER AFFILIATES      30   



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

 

    Exhibit    

 

  

 

Title

 

  

 

    Exhibit References by    

Section

 

      A    Regional Manufacturing Facilities   

2.13

8.1

 

      B    Authorized Covered Beverages   

2.3

9.3

 

      [C]    [Finished Goods Supply Agreements]   

[2.8]

 



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

 

    Schedule    

  

 

Title

  

 

    Schedule References by    

Section

 

 

2.17

 

  

 

Related Agreements

 

  

 

2.17

 

 

2.18

 

  

 

[***]

 

  

 

2.18

 

 

10.1.5

  

 

Third Party Beverages

  

 

10.1.5
10.1.6

 

 

12.2

 

  

 

Technical Requirements

 

  

 

12.2

 

 

28

 

  

 

Insurance Requirements

  

 

28

 

32.1.2

  

 

Agreements Not Affected by this Agreement

  

 

32.1.2

32.1.4

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Regional Manufacturing Agreement

 

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), AND                                 , A
                                 CORPORATION (“BOTTLER”).

 

1.

RECITALS

 

1.1.

Company and Bottler (or one or more Affiliates of Bottler) have entered into one
or more Comprehensive Beverage Agreement(s) (as may be amended, restated or
modified from time to time, “Bottler’s CBA”) authorizing Bottler to market,
promote, distribute and sell Covered Beverages and Related Products within
specific geographic Territories, subject to the terms and conditions contained
in Bottler’s CBA. Capitalized terms used in this Agreement will have the
meanings ascribed to them in Bottler’s CBA, unless a different meaning is
ascribed under this Agreement;

 

1.2.

Company manufactures and sells, or authorizes others to manufacture and sell,
the Concentrates used to manufacture certain of the Covered Beverages, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the Trademarks;

 

1.3.

Company and Bottler acknowledge that the manufacture of such Covered Beverages
is subject to strict production standards and applicable regulatory
requirements;

 

1.4.

Bottler and Company wish to enter into this Agreement in order to permit Bottler
to manufacture, produce and package (collectively, “manufacture”), at the
Regional Manufacturing Facilities, the Authorized Covered Beverages in
Authorized Containers both for (i) distribution and sale by Bottler and its
Affiliates for their own account in accordance with Bottler’s CBA; and (ii) sale
by Bottler and its Affiliates to Company and to certain other U. S. Coca-Cola
Bottlers in accordance with this Agreement;

 

1.5.

Bottler has requested an authorization from Company to use the Trademarks in
connection with such manufacture of the Authorized Covered Beverages;

 

1.6.

Company is willing to grant the requested authorization to Bottler under the
terms and conditions set forth in this Agreement; and

 

1.7.

Company and Bottler are parties to certain pre-existing contracts, some of which
are identified in Bottler’s CBA Exhibit D under which Company has previously
authorized Bottler (or one or more Affiliates of Bottler) to manufacture in
certain authorized containers, and market, promote, distribute and sell,
Coca-Cola and other beverages marketed under Company’s trademarks. All such
pre-existing contracts are amended, restated and superseded by this Agreement
and Bottler’s CBA, as of the Effective Date, to the extent provided in
Section 32.

COMPANY AND BOTTLER AGREE AS FOLLOWS:

2.

DEFINITIONS

 

2.1.

“Agreement” means this Regional Manufacturing Agreement between Bottler and
Company, as amended from time to time.



--------------------------------------------------------------------------------

2.2.

“Authorized Containers” means containers of certain types, sizes, shapes and
other distinguishing characteristics that Company from time to time approves in
its sole discretion, subject to Section 12.9, for use by all Regional Producing
Bottlers in manufacturing Authorized Covered Beverages. A list of Authorized
Containers for each Authorized Covered Beverage will be provided by Company to
Bottler, which list may be amended by additions, deletions or modifications by
Company from time to time in its sole discretion.

 

2.3.

“Authorized Covered Beverages” means the Covered Beverages identified on Exhibit
B, that all Regional Producing Bottlers are authorized to manufacture in
Authorized Containers at their respective regional manufacturing facilities,
which Exhibit will be deemed automatically amended to add any Covered Beverage
that Company hereafter authorizes for concentrate-based, cold-fill manufacturing
by any U.S. Coca-Cola Bottler, and which may otherwise be updated from time to
time as mutually agreed by Company and the NPSG. For purposes hereof, cold-fill
manufacturing means the process of manufacturing beverages in which the product
is chilled, or equal to or less than ambient temperature, at time of filling and
packaging. [Note to Draft: Authorization to manufacture Incubation Beverages and
fountain syrups to be covered under separate agreements.]

 

2.4.

“Company Owned Manufacturer” means any Affiliate or operating unit of Company
located in the United States that manufactures any of the Authorized Covered
Beverages for distribution or sale within the United States.

 

2.5.

“Concentrates” means the concentrates and/or beverage bases used to manufacture
the Authorized Covered Beverages, the formulas for all of which constitute trade
secrets owned by Company and which are identified by the applicable Trademarks.

 

2.6.

“Effective Date” means                                         .

 

2.7.

“Expanding Participating Bottler” has the meaning ascribed to that term under
the Comprehensive Beverage Agreement.

 

2.8.

“Finished Goods Supply Agreement”: [Note to Draft: Definitions to be updated as
necessary as a result of impact of conversion of Bottler’s legacy territory.
Parties to discuss attaching NPSG Finished Goods Supply Agreement and Regional
Finished Goods Supply Agreement as Exhibit C when finalized.]

 

  2.8.1.

“NPSG Finished Goods Supply Agreement” means [the form of finished goods supply
agreement to be mutually agreed by Company and Bottler, that will provide, among
other things, that Bottler’s pricing to other Regional Producing Bottlers will
be calculated by Bottler in accordance with the pricing formula set forth in
Section 4.1.2 hereof, which has been determined unilaterally by Company in a
manner that supports and enables [***], and to strengthen the competitiveness of
the Coca-Cola finished goods production system.]

 

  2.8.2.

“Regional Finished Goods Supply Agreement” means the form of finished goods
supply agreement to be mutually agreed by Company and Bottler, that will
provide, among other things that Bottler’s pricing to Expanding Participating
Bottlers and Participating Bottlers will be the [***].

 

-2-

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

2.9.

[***]

 

2.10.

“National Product Supply Group” or “NPSG” means The Coca-Cola System National
Product Supply Group, as described more fully in the National Product Supply
System Governance Agreement.

 

2.11.

“National Product Supply Group Board” or “NPSG Board” means The Coca-Cola System
National Product Supply Group Governance Board, the governing body for the
Coca-Cola National Product Supply Group consisting of representatives of Company
and all Regional Producing Bottlers, as described more fully in the National
Product Supply System Governance Agreement between Bottler, certain other
Regional Producing Bottlers and Company dated as of October 30, 2015.

 

2.12.

“Participating Bottler” means any U.S. Coca-Cola Bottler that is not a Regional
Producing Bottler or an Expanding Participating Bottler that is party to a
Comprehensive Beverage Agreement with Company.

 

2.13.

“Recipient Bottler” means the U.S. Coca-Cola Bottlers which Bottler is
authorized pursuant to this Agreement to supply with Authorized Covered
Beverages manufactured by Bottler.

 

2.14.

“Regional Manufacturing Facilities” means the manufacturing facilities owned and
operated by Bottler and listed on Exhibit A, which Exhibit will be deemed
automatically amended to add any manufacturing facility acquired or built by
Bottler after the Effective Date with the approval of the NPSG, and, subject to
the requirements of National Product Supply System Governance Agreement, may
otherwise be updated from time to time as mutually agreed by Company and
Bottler.

 

2.15.

“Regional Producing Bottler” means (i) Bottler; (ii) any other Expanding
Participating Bottler that is a member of the NPSG that Company has authorized
to manufacture Authorized Covered Beverages in accordance with a regional
manufacturing authorization agreement with terms and conditions that are
substantially similar to those of this Agreement (or that are substantially
similar to the form of regional manufacturing authorization agreement the
parties previously entered into); and (iii) a Company Owned Manufacturer that is
a member of the National Product Supply Group.

 

2.16.

[Reserved.]

 

2.17.

“Related Agreement” means any agreement identified on Schedule 2.17 between
Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the manufacturing of Authorized Covered Beverages.

 

2.18.

[***]

 

-3-

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

2.19.

[***]

 

3.

AUTHORIZATION FOR BOTTLER TO PURCHASE CONCENTRATES AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES

 

3.1.

Company appoints Bottler as an authorized purchaser of the Concentrates for the
purpose of manufacture of the Authorized Covered Beverages in Authorized
Containers at the Regional Manufacturing Facilities. Except as otherwise
mutually agreed in writing by Company and Bottler, Company shall not appoint,
and shall not consent to any appointment by Coca-Cola Refreshments USA, Inc. or
any of its other Affiliates of, any other Person as an authorized purchaser of
the Concentrates for the purposes of manufacture, packaging and distribution of
such Authorized Covered Beverages in Authorized Containers for sale in Bottler’s
First Line Territory or in Bottler’s Sub-Bottling Territory, respectively.

 

3.2.

Bottler will purchase its entire requirements of Concentrates for such
Authorized Covered Beverages exclusively from Company and will not use any other
syrup, beverage base, concentrate or other ingredient not specified by Company
in the manufacture of Authorized Covered Beverages.

 

4.

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES [Note
to Draft: Section 4 is subject to modification as provided in the CCNA Exchange
Letter Agreement dated [            ], 2016.]

 

4.1.

With the objective of ensuring that U.S. Coca-Cola Bottlers are able to acquire
finished goods from Regional Producing Bottlers at a price that enables the
Coca-Cola Bottler System to be highly competitive in the marketplace, Company
authorizes Bottler to sell and supply Authorized Covered Beverages manufactured
by Bottler:

 

  4.1.1.

To other Regional Producing Bottlers at the price specified in this
Section 4.1.1 and in accordance with the terms and conditions of the NPSG
Finished Goods Supply Agreement:

 

  4.1.1.1.

For calendar year 2017, the price shall be [***].

 

  4.1.1.2.

For calendar year 2018 and thereafter, the price shall be [***].

 

  4.1.2.

To Expanding Participating Bottlers and Participating Bottlers at the price
specified in this Section 4.1.2 and in accordance with the terms and conditions
of the Regional Finished Goods Supply Agreement:

 

  4.1.2.1.

For calendar year 2017, the price shall be [***].

 

  4.1.2.2.

For calendar year 2018 and thereafter, the price shall be [***].

 

-4-

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

4.2.

Company authorizes Bottler to sell and supply Authorized Covered Beverages
manufactured by Bottler to Company, and Bottler agrees to sell to Company
Authorized Covered Beverages, at a price equivalent to [***], in quantities
sufficient to enable Company to satisfy demand of U.S. Coca-Cola Bottlers that
are not Regional Producing Bottlers, Expanding Participating Bottlers or
Participating Bottlers in accordance with sourcing plans developed by the NPSG
from time to time.

 

4.3.

Upon Company’s request, Bottler agrees to advise Company, in accordance with
written instructions issued by Company from time to time, of the amount of the
Authorized Covered Beverages in Authorized Containers that are manufactured and
sold by Bottler to Company, and, as applicable, to each Regional Producing
Bottler, Expanding Participating Bottler and Participating Bottler; provided,
however, that Bottler will not be required to provide Company with duplicate
copies of any such information provided to the NPSG that expressly directs the
NPSG to provide such information to Company.

 

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

 

5.1.

Bottler acknowledges and agrees that Company is the sole and exclusive owner of
all rights, title and interest in and to the Trademarks. Company has the
unrestricted right, in its sole discretion, to use the Trademarks on the
Authorized Covered Beverages and on all other products and merchandise, to
determine which Trademarks will be used on which Authorized Covered Beverages,
and to determine how the Trademarks will be displayed and used on and in
connection with the Authorized Covered Beverages. Bottler agrees not to dispute
the validity of the Trademarks or their exclusive ownership by Company either
during the Term or thereafter, notwithstanding any applicable doctrines of
licensee estoppel.

 

5.2.

Company grants to Bottler only a nonexclusive, royalty-free license to use the
Trademarks in connection with the manufacture of the Authorized Covered
Beverages in Authorized Containers at the Regional Manufacturing Facilities and
in connection with the sale of such Authorized Covered Beverages to Recipient
Bottlers and Company as provided in this Agreement, and in accordance with
standards adopted and issued by Company from time to time, and made available to
Bottler through written, electronic, on-line or other form or media, subject to
the rights reserved to Company under this Agreement.

 

5.3.

Nothing in this Agreement, nor any act or failure to act by Bottler or Company,
will give Bottler any proprietary or ownership interest of any kind in the
Trademarks or in the goodwill associated therewith.

 

5.4.

Bottler acknowledges and agrees that, as between Company and Bottler, all use by
Bottler of the Trademarks will inure to the benefit of Company.

 

5.5.

Except as provided in Bottler’s CBA or as otherwise authorized by Company in
writing, Bottler must not adopt or use any name, corporate name, trading name,
title of establishment or other commercial designation or logo that includes the
words “Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any word, name or
designation that is confusingly similar to any of them, or any graphic or visual
representation of the Trademarks or any other Trademark or intellectual property
owned by Company, without the prior written consent of Company, which consent
will not be unreasonably withheld and will be contingent on Bottler’s compliance
with Bottler’s CBA and this Agreement.

 

-5-

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

5.6.

Bottler recognizes that the uniform external appearance of the Trademarks on
primary and secondary packaging and on equipment and materials used under this
Agreement is important to the Trademarks, the successful marketing of the
Covered Beverages, and the Coca-Cola system.

 

  5.6.1.

Bottler agrees, to the extent such Trademarks are utilized by Bottler in
connection with the manufacture of Authorized Covered Beverages, to accept and,
within a reasonable time, apply, any new or modified standards adopted and
issued from time to time by Company that are generally applicable, and made
available to Bottler for the design and decoration of trucks and other delivery
vehicles, packaging materials, cases, cartons, and other materials and equipment
that bear such Trademarks.

 

  5.6.2.

If Company changes such standards, the new standards will apply to all such
assets acquired by Bottler following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

 

6.

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

 

6.1.

Company has the sole and exclusive right and discretion to reformulate any of
the Concentrates.

 

6.2.

Company has the right to discontinue any Concentrates for any Authorized Covered
Beverage that is discontinued or Transferred in accordance with the terms of
Bottler’s CBA.

 

7.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

 

7.1.

Company and Bottler hereby agree that, notwithstanding the provisions of
Section 10 of Bottler’s CBA, Bottler may supply Authorized Covered Beverages in
Authorized Containers to Recipient Bottlers in accordance with Section 4 for
distribution by such Recipient Bottlers in their respective territories in
accordance with their respective Comprehensive Beverage Agreement(s) or other
agreements with Company.

 

7.2.

Bottler agrees not to sell, distribute or otherwise transfer any Authorized
Covered Beverage except, (i) distribution and sale in Bottler’s (or any one or
more of its Affiliates’) Territories in accordance with Bottler’s CBA, and
(ii) sales of Authorized Covered Beverages in Authorized Containers to Recipient
Bottlers or Company in accordance with Section 4.

 

8.

ACQUIRED MANUFACTURING RIGHTS

 

8.1.

If, after the Effective Date, Bottler acquires from another U.S. Coca-Cola
Bottler the right to manufacture any of the Authorized Covered Beverages, then,
unless otherwise agreed in writing by Company and Bottler, such manufacturing
rights will automatically be deemed covered under this Agreement for all
purposes and Exhibit A will be deemed automatically amended to add any
manufacturing facilities acquired in such acquisition to the list of Regional
Manufacturing Facilities identified in Exhibit A, and any separate agreement
that may exist concerning such manufacturing rights will be deemed amended,
restated and superseded by this Agreement.

 

-6-



--------------------------------------------------------------------------------

8.2.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
application of Section 8.1 to Bottler’s acquisition of manufacturing rights from
another U.S. Coca-Cola Bottler.

 

9.

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

 

9.1.

If Company or a Company Affiliate on or after [Note to Draft: insert effective
date of initial Regional Manufacturing Agreement] (a) enters into a new
authorization agreement to manufacture all or substantially all Authorized
Covered Beverages in territories in the United States of America with another
Regional Producing Bottler (other than a Company Owned Distributor) that is more
favorable to such other Regional Producing Bottler than the terms and conditions
of this Agreement in any material respect, or (b) agrees to an amendment of the
terms of a regional manufacturing agreement or other similar agreement
authorizing manufacture of all or substantially all Authorized Covered Beverages
in territories in the United States with another Regional Producing Bottler
(other than a Company Owned Distributor) that is more favorable to such other
Regional Producing Bottler than the terms and conditions of this Agreement in
any material respect, then Company will offer such other new agreement or
amended agreement, as the case may be (a “New Agreement”), in its entirety, to
Bottler. If the New Agreement relates to less than all of the Authorized Covered
Beverages, then the New Agreement offered to Bottler under this Section 9.1 will
cover only those Authorized Covered Beverages covered by the New Agreement.

 

9.2.

The foregoing obligation will not apply to any consent, waiver or approval
provided under this Agreement or under any agreement held by another Regional
Producing Bottler; provided, however, that Company will not waive or otherwise
enter into any agreement with any other Regional Producing Bottler that limits
(a) the requirement set forth in Section 14.1 or any equivalent requirement
under any Regional Manufacturing Agreement held by another Regional Producing
Bottler or (b) the requirement set forth in Section 14.3.1 or any equivalent
requirement under any Regional Manufacturing Agreement held by another Regional
Producing Bottler.

 

9.3.

Nothing in this Section 9 will affect (a) Company’s obligation under
Section 15.2 or (b) Company’s agreement that the list of Covered Beverages
identified on Exhibit B will be the same for all Regional Producing Bottlers.

 

9.4.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
provisions of this Section 9.

 

10.

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

 

10.1.

Bottler covenants and agrees (subject to any requirements imposed upon Bottler
under applicable law) not to manufacture any Beverage, Beverage Component, or
other beverage product except for:

 

  10.1.1.

Authorized Covered Beverages, subject to the terms and conditions of this
Agreement and any Related Agreement;

 

-7-



--------------------------------------------------------------------------------

  10.1.2.

Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (a) authorized under any separate
written agreement with Company or any of Company’s Affiliates, or (b) otherwise
requested by Company or any of its Affiliates;

 

  10.1.3.

Permitted Beverage Products distributed by Bottler or its Affiliates for their
own account, subject to the terms and conditions of Bottler’s or Bottler
Affiliate’s CBA;

 

  10.1.4.

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
a Recipient Bottler, subject to the terms and conditions of the Recipient
Bottler’s CBA or other bottling and distribution agreements between Company and
Recipient Bottler; provided that Bottler will not supply any such Beverage,
Beverage Component or other beverage product to any Recipient Bottler if Company
provides Bottler with Notice that such Beverage, Beverage Component or other
beverage product is not a Permitted Beverage Product under such Recipient
Bottler’s CBA (or that is prohibited by other bottling and distribution
agreements between Company and Recipient Bottler); provided, further, that
Bottler’s supply of any Beverage, Beverage Component or other beverage product
to a Recipient Bottler that is not a Permitted Beverage Product under such
Recipient Bottler’s CBA (or that is prohibited by other bottling and
distribution agreements between Company and Recipient Bottler) will not be a
breach of this Section 10.1.4 unless Company provides Bottler with such Notice
and Bottler continues to supply such Beverage to such Recipient Bottler
thereafter in violation of such Notice;

 

  10.1.5.

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
another U.S. Coca-Cola Bottler as of the Effective Date, as specified on
Schedule 10.1.5; and [Note to Draft: Bottler to provide Company with list of
such Beverages produced for each recipient U.S. Coca-Cola Bottler; Company to
confirm that any such U.S. Coca-Cola Bottler is permitted to distribute any such
Beverage to under such bottler’s agreements with Company.]

 

  10.1.6.

Beverages, Beverage Components and other beverage products, not otherwise
permitted under Sections 10.1.3, 10.1.4, or 10.1.5, manufactured by Bottler
under license from a third party brand owner with Company’s prior written
consent, which consent will not be unreasonably withheld and will be specified
on Schedule 10.1.5. [Note to Draft: Bottler to provide Company with list of such
Beverages produced for each recipient for Company’s consideration in developing
initial Schedule 10.1.5.]

 

10.2.

Notwithstanding anything in Section 10.1 to the contrary, if the NPSG reasonably
determines during product supply system sourcing plan development routines that
Bottler should supply any Beverage manufactured by Bottler under license from a
third party brand owner to certain Recipient Bottlers and/or certain other
Regional Producing Bottlers in order to optimize the location for production of
such Beverages, then Bottler may do so on a temporary basis as reasonably
determined by the NPSG (but in any event not to exceed one hundred eighty
(180) days).

 

-8-



--------------------------------------------------------------------------------

11.

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

Company agrees and warrants that the Concentrates supplied to Bottler, as well
as Company’s package designs and design specifications of packages and labels
authorized by Company for use on Authorized Covered Beverages, shall comply with
all food, labeling, health, packaging and all other applicable laws, including
the Federal Food, Drug and Cosmetic Act, as amended (the “Act”), and
regulations, and when supplied to Bottler will not be adulterated, contaminated,
or misbranded within the meaning of the Act or any other federal, state or local
law, rule or regulation applicable thereto.

 

12.

OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING TO MANUFACTURE AND QUALITY OF THE
AUTHORIZED COVERED BEVERAGES

 

12.1.

Bottler agrees and warrants that Bottler’s handling and storage of the
Concentrates and Bottler’s manufacture, handling, storage, transportation and
delivery of the Authorized Covered Beverages, including any Authorized Covered
Beverages supplied to Company or any Recipient Bottler, will at all times and in
all events:

 

  12.1.1.

be accomplished in accordance with the product, package and equipment quality;
food safety; workplace safety; and environmental sustainability standards,
requirements and instructions reasonably established and routinely communicated
in writing, including through electronic systems and media, by Company to
Bottler from time to time (collectively “Technical Requirements”); and

 

  12.1.2.

comply with all food, labeling, health, packaging, environmental, safety,
sanitation and all other applicable laws, rules, orders, regulations and
requirements of any federal, state, city, county or other local government,
including any law, statute, ordinance, rule regulation, order, determination,
restrictive covenant or deed restriction that regulates the use, generation,
disposal, release, storage or presence at the Regional Manufacturing Facilities
of substances based upon corrosiveness, toxicity, carcinogenic properties,
radioactivity, environmentally hazardous or similar characteristics.

 

12.2.

The Technical Requirements as of the Effective Date are identified on Schedule
12.2, which schedule will be updated by Company from time to time following
discussion with the NPSG and Notice to each Regional Producing Bottler
(including any Company Owned Manufacturers).

 

  12.2.1.

Company agrees that all Regional Producing Bottlers will be required to comply
with same Technical Requirements; provided, however, that (i) Company may make
limited exceptions in application or enforcement where necessary to prevent
undue hardship for a Regional Producing Bottler, which exceptions shall not in
any way be deemed to modify the Technical Requirements and (ii) this
Section 12.2.1 shall not in any way effect, limit, or modify any of Bottler’s or
Company’s respective rights and obligations under this Agreement, including
Bottler’s obligations under Section 12.1.

 

-9-



--------------------------------------------------------------------------------

12.3.

Bottler represents, warrants and covenants that Bottler possesses, or will
possess, prior to the manufacture of the Authorized Covered Beverages, and will
maintain during the Term, such plant or plants, machinery and equipment,
qualified technical personnel and trained staff as are capable of manufacturing
the Authorized Covered Beverages in Authorized Containers in accordance with
this Agreement and in sufficient quantities to meet fully the demand for the
Authorized Covered Beverages in Authorized Containers by Bottler in the
Territory in accordance with sourcing plans developed by the NPSG from time to
time.

 

12.4.

Bottler agrees to use commercially reasonable efforts to meet fully the demand
for the Authorized Covered Beverages in Authorized Containers from Recipient
Bottlers in accordance with sourcing plans developed by the NPSG from time to
time.

 

12.5.

Bottler recognizes that increases in the demand for the Authorized Covered
Beverages, as well as changes in the list of Authorized Containers, may, from
time to time, require adaptation of its existing manufacturing or packaging
equipment or the purchase of additional manufacturing or packaging equipment.
Bottler agrees to use commercially reasonable efforts to make such modifications
and adaptations as necessary and to purchase and install such equipment, in time
to permit the introduction and manufacture of sufficient quantities of the
Authorized Covered Beverages in Authorized Containers, to satisfy fully the
demand for the Authorized Covered Beverages in Authorized Containers in the
Territory and to fulfill Bottler’s supply obligations, if any, to Recipient
Bottlers, in each case in accordance with sourcing plans developed by the NPSG
from time to time.

 

12.6.

As of the date the Authorized Covered Beverages in Authorized Containers are
shipped by Bottler, the Authorized Covered Beverages manufactured by Bottler
will meet the Technical Requirements and will comply with all applicable laws;
provided, however, that Bottler will not be responsible for any failure to
comply with the Technical Requirements or applicable laws to the extent such
failure results from the content or design of labels authorized by Company for
use on Authorized Covered Beverages.

 

12.7.

Bottler, in accordance with such instructions as may be given from time to time
by Company, will submit to Company, at Bottler’s expense, samples of the
Authorized Covered Beverages and the raw materials used in the manufacture of
the Authorized Covered Beverages. Bottler will permit representatives of Company
to have access to the premises of Bottler during ordinary business hours to
inspect the plant, equipment, and methods used by Bottler in order to ascertain
whether Bottler is complying with the terms of this Section 12, including
whether Bottler is complying strictly with the Technical Requirements with
respect to the manufacturing, handling and storage of the Authorized Covered
Beverages. Bottler will also provide Company with all the information regarding
Bottler’s compliance with the terms of this Section 12, as Company may
reasonably request from time to time.

 

12.8.

Bottler is authorized to use only Authorized Containers in the manufacture of
the Authorized Covered Beverages, and will use only such Authorized Containers,
closures, cases, cartons and other packages and labels as will be authorized
from time to time by Company for Bottler and will purchase such items only from
manufacturers approved by Company, which approval will not be unreasonably
withheld.

 

-10-



--------------------------------------------------------------------------------

  12.8.1.

Company will approve three (3) or more manufacturers of such items, if in the
reasonable opinion of Company, there are three (3) or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Authorized Covered Beverages.

 

  12.8.2.

Such approval by Company does not relieve Bottler of Bottler’s independent
responsibility to assure that the Authorized Containers, closures, cases,
cartons and other packages and labels purchased by Bottler are suitable for the
purpose intended, and in accordance with the good reputation and image of
excellence of the Trademarks and Covered Beverages (it being understood and
agreed, however, that Bottler will not be responsible for the review or
inspection of the content or design of labels authorized by Company for use on
Authorized Covered Beverages).

 

12.9.

Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months’ prior Notice to Bottler, and, in
such event, the repurchase provisions of Section 24.1.2 will apply to such
containers so disapproved that are owned by Bottler. Company will exercise its
right to approve, and to withdraw its approval of, specific Authorized
Containers in good faith and after consultation with Bottler so as to permit
Bottler to continue to satisfy the demand in Bottler’s Territory as a whole for
Authorized Covered Beverages.

 

12.10.

Bottler will use commercially reasonable efforts to maintain at all times a
stock of, or have entered into other alternate supply arrangements to obtain,
Authorized Containers, closures, labels, cases, cartons, and other essential
related materials bearing the Trademarks, sufficient to satisfy fully the demand
for Authorized Covered Beverages in Authorized Containers in Bottler’s Territory
and to fulfill Bottler’s supply obligations, if any, to Recipient Bottlers, in
each case in accordance with sourcing plans developed by the NPSG from time to
time, and Bottler will not use or authorize any other Person to use Authorized
Containers, or such closures, labels, cases, cartons and other materials, if
they bear the Trademarks or contain any Beverages, for any purpose other than
the packaging of the Authorized Covered Beverages.

 

12.11.

Bottler agrees not to refill or otherwise reuse nonreturnable containers.

 

12.12.

The parties acknowledge that Bottler makes the representations, warranties and
agreements set forth in this Section 12 in reliance on Company’s warranty in
Section 11.

 

13.

OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES

 

13.1.

If Company determines or becomes aware of the existence of any quality or
technical problems relating to any Authorized Covered Beverages, or any package
used for such Authorized Covered Beverage, in Bottler’s Territory, Company will
immediately notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication. This notification will include, to the extent available
to Company, (a) the identity and quantities of Authorized Covered Beverages
involved, including the specific packages, (b) coding data, and (c) all other
relevant data that will assist in tracing such Authorized Covered Beverages.

 

-11-



--------------------------------------------------------------------------------

  13.1.1.

Company may require Bottler to take all necessary action to recall all of such
Authorized Covered Beverages, or any package used for such Authorized Covered,
or withdraw immediately such Authorized Covered Beverages from the market or the
trade, as the case may be.

 

  13.1.2.

Company will notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
Authorized Covered Beverages or withdraw such Authorized Covered Beverages from
the market or trade.

 

13.2.

If Bottler determines or becomes aware of the existence of quality or technical
problems relating to Authorized Covered Beverages, then Bottler must immediately
notify Company by telephone, e-mail or any other form of immediate
communication. This notification must include: (a) the identity and quantities
of Authorized Covered Beverages involved, including the specific packages,
(b) coding data, and (c) all other relevant data that will assist in tracing
such Authorized Covered Beverages.

 

13.3.

In the event of a withdrawal or recall of any Authorized Covered Beverage or any
package used for such Authorized Covered Beverage, that was produced by Bottler
and sold to a Recipient Bottler, Bottler will use its commercially reasonable
efforts to respond promptly and fairly if a claim is made by a Recipient Bottler
as a result of any such withdrawal or recall.

 

13.4.

If any withdrawal or recall of any Authorized Covered Beverage or any of the
packages used therefor is caused by (i) quality or technical defects in the
Concentrates, or other materials prepared by Company from which the product
involved was prepared by Bottler, or (ii) quality or technical defects in
Company’s designs and design specifications of packages and labels authorized by
Company for use on Authorized Covered Beverages (and specifically excluding
designs and specifications of other parties and the failure of other parties to
manufacture packages in strict conformity with the designs and specifications of
Company), Company will reimburse Bottler for Bottler’s total reasonable expenses
incident to such withdrawal or recall, including any payment made by Bottler to
a Recipient Bottler in connection with the specific withdrawal or recall.

 

13.5.

Conversely, if any withdrawal or recall is caused by Bottler’s failure to comply
with the Technical Requirements or any applicable laws, rules and regulations
(it being understood and agreed that Bottler will not be responsible for any
failure to comply with the Technical Requirements or applicable laws to the
extent such failure results from the content or design of labels authorized by
Company for use on Authorized Covered Beverages), Bottler will bear its total
expenses of such withdrawal or recall and reimburse Company for Company’s total
reasonable expenses incident to such withdrawal or recall.

 

14.

OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

 

14.1.

Bottler will participate fully in, and comply fully with, the requirements and
programs established from time to time by the NPSG Board; provided, however,
that Bottler will not be required to engage in conduct that would result in
breach of this Agreement, Bottler’s CBA, or any other agreements between Company
and Bottler.

 

-12-



--------------------------------------------------------------------------------

14.2.

Bottler will provide competent and well-trained management and recruit, train,
maintain and direct all personnel as required to perform all of Bottler’s
obligations under this Agreement, and, in accordance with any requirements
imposed upon Bottler under applicable laws, consult with Company, as applicable,
before hiring a new Chief Executive Officer, senior operating officer, senior
financial officer, senior product supply or manufacturing officer, or senior
commercial officer of Bottler; provided however, that Company’s consent will not
be required with respect to such hiring decisions made by Bottler.

 

14.3.

Company and Bottler hereby agree that:

 

  14.3.1.

Notwithstanding any provision of Bottler’s CBA to the contrary regarding minimum
capital expenditures, Bottler shall make capital expenditures (as defined under
generally accepted accounting principles in force in the United States of
America or in any successor set of accounting principles that may then be in
effect), in Bottler’s business of marketing, promoting, distributing, selling
and manufacturing Covered Beverages in Bottler’s Territory, in sufficient
amounts such that, when taken together with the capital expenditures required
under Section 14.5 of Bottler’s CBA, Bottler’s aggregate capital expenditures
with respect to such business shall equal the greater of (a) two and one/half
percent (2.5%) of Bottler’s Annual Net Revenue related to the manufacture,
distribution and sale of Covered Beverages over each rolling five-calendar year
period during the Term, or (b) such other amount as reasonably required for
Bottler to comply with its obligations under Bottler’s CBA and this Agreement.
Such capital expenditures will be for the organization, installation, operation,
maintenance and replacement within Bottler’s Territory of such manufacturing,
warehousing, distribution, delivery, transportation, vending equipment,
merchandising equipment, and other facilities, infrastructure, assets, and
equipment. For the avoidance of doubt, any capital expenditures related to
Strategic Infrastructure Planning projects approved by the NPSG Board are
separate from, and in addition to, the capital expenditures described in this
paragraph.

 

  14.3.2.

For this purpose, capital expenditures will be calculated on a cash (rather than
accrual) basis (i.e., it will be assumed that all such capitalized expenditures
are expensed in the year made rather than capitalized and amortized).

 

14.4.

Bottler will maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

 

14.5.

Upon Company’s request, Bottler will provide to Company each year and review
with Company an annual and long range operating plan and budget for Bottler’s
business of manufacturing Authorized Covered Beverages, including financials and
capital investment budgets, and, if requested by Company, discuss changes in
general management and senior management of Bottler’s manufacturing business,
except to the extent otherwise prohibited by applicable law.

 

14.6.

Bottler will:

 

  14.6.1.

Maintain accurate books, accounts and records relating to the purchasing of
Concentrate and the manufacture of Authorized Covered Beverages under this
Agreement; and

 

-13-



--------------------------------------------------------------------------------

  14.6.2.

Upon Company’s request, provide to Company such operational, financial,
accounting, forecasting, planning and other information, including audited and
unaudited detail of cost of goods sold and sales volume for Authorized Covered
Beverages to the extent, in the form and manner, as permitted by applicable law
and at such times as reasonably required (a) by Company to determine whether
Bottler is performing its obligations under this Agreement; (b) by Company to
calculate finished goods pricing under the NPSG Finished Goods Supply Agreement
or Regional Finished Goods Supply Agreement and (c) by the NPSG Board for the
purpose of implementing, administering, and operating the NPSG, subject to
appropriate regulatory firewalls ((a), (b), and (c) collectively, the “Financial
Information”); provided, however, that Bottler will not be required to provide
Company with duplicate copies of any compilation of Financial Information
provided to the NPSG that expressly directs the NPSG to provide such compilation
to Company.

 

14.7.

The parties recognize that the Financial Information is critical to the ability
of Company and the NPSG to maintain, promote, and safeguard the overall
performance, efficiency, integrity, and competitiveness of the product supply
system for Authorized Covered Beverages.

 

14.8.

Company will hold the Financial Information provided by Bottler in accordance
with the confidentiality provisions of Section 39 and will not use such
information for any purpose other than determining compliance with this
Agreement, to calculate finished goods pricing under the NPSG Finished Goods
Supply Agreement or Regional Finished Goods Supply Agreement or as necessary to
provide to the NPSG, subject to appropriate regulatory firewalls, for the
purpose of facilitating the NPSG’s execution of operational responsibilities
such as infrastructure optimization, national sourcing and strategic initiative
decisions.

 

15.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES

 

15.1.

Subject to Section 15.2, Company reserves the right to establish and to revise
at any time, in its sole discretion, the price of any of the Concentrates, the
terms of payment, and the other terms and conditions of supply, any such
revision to be effective immediately upon Notice to Bottler. Bottler
acknowledges that information related to pricing of Company’s Concentrates is
confidential and will be maintained as such in accordance with Section 39.

 

15.2.

If Company exercises its discretion under Section 15.1, the “price” charged by
Company or its Affiliate for any of the Concentrates will be the same as the
“price” charged by Company or its Affiliate for such Concentrate, the terms of
payment and other terms and conditions of supply will be the same as those
applied by Company for such Concentrates, to each other Regional Producing
Bottler (other than a Company Owned Manufacturer) in the United States.

 

15.3.

Bottler will purchase from Company only such quantities of the Concentrates as
will be necessary and sufficient to carry out Bottler’s obligations under this
Agreement. Bottler will use the Concentrates exclusively for its manufacture of
the Authorized Covered Beverages. Bottler will not sell or otherwise transfer
any Concentrates or permit the same to get into the hands of third parties.

 

-14-



--------------------------------------------------------------------------------

16.

OWNERSHIP AND CONTROL OF BOTTLER

 

16.1.

Bottler hereby acknowledges the personal nature of Bottler’s obligations under
this Agreement, including with respect to the performance standards applicable
to Bottler, the dependence of the Trademarks on proper quality control, and the
confidentiality required for protection of Company’s trade secrets and
confidential information.

 

16.2.

Bottler represents and warrants to Company that, prior to execution of this
Agreement, Bottler has made available to Company a complete and accurate list of
Persons that own more than five percent (5%) of the outstanding securities of
Bottler, and/or of any third parties having a right to, or effective power of,
control or management of Bottler (whether through contract or otherwise).

 

16.3.

Except as otherwise permitted under Bottler’s CBA, Bottler covenants and agrees:

 

  16.3.1.

To inform Company without delay of any changes in the record ownership (or, if
known to Bottler, any change in the Beneficial Ownership) of more than ten
percent (10%) of the shares of Bottler’s outstanding equity interests in a
transaction or series of related transactions, provided, that if Bottler is
subject to the disclosure and reporting requirements of the Securities Exchange
Act of 1934, as amended, this Section 16.3.1 shall not apply;

 

  16.3.2.

To inform Company without delay if a Change of Control occurs with respect to
Bottler; and

 

  16.3.3.

Not to change its legal form of organization without first obtaining the written
consent of Company, which consent will not be unreasonably withheld, conditioned
or delayed. It is understood and agreed that Company will not withhold its
consent unless the change in legal form could reasonably be expected to affect
Bottler’s obligations under this Agreement. For this purpose, (a) the making of
an election to be taxed as a Subchapter S corporation for federal income tax
purposes, or termination of such an election, and/or (b) reincorporation in
another state within the United States of America, will not be considered a
change in Bottler’s legal form of organization and will not require Company’s
consent.

 

16.4.

Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company’s bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

  16.4.1.

Except as otherwise permitted by Bottler’s CBA, not to assign, transfer or
pledge this Agreement or any interest herein, in whole or in part, whether
voluntarily, involuntarily, or by operation of law (including by merger or
liquidation), or sublicense its rights under this Agreement, in whole or in
part, to any third party or parties, without the prior written consent of
Company; and

 

  16.4.2.

Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

 

-15-



--------------------------------------------------------------------------------

16.5.

Notwithstanding Section 16.4, the following shall be expressly permitted
hereunder:

 

  16.5.1.

Bottler may, after Notice to Company, assign, transfer or pledge this Agreement
or any interest herein, in whole or in part, or delegate any material element of
Bottler’s performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

  16.5.2.

Bottler may engage third party contractors and service providers for the purpose
of receiving services relating to non-core functions (e.g., back-office
administrative services, human resources, payroll, information technology
services and similar services); provided that (a) Bottler will retain full
responsibility to Company for all of Bottler’s obligations under this Agreement;
and (b) Bottler may not subcontract core functions (i.e., manufacturing, market
and customer-facing functions) without the prior written consent of Company.

 

16.6.

Any attempt to take any actions prohibited by Sections 16.4 and 16.5 without
Company’s prior written consent shall be void and shall be deemed to be a
material breach of this Agreement, unless such actions are otherwise permitted
under Bottler’s CBA.

 

16.7.

Bottler may not describe Company or Bottler’s relationship with Company in any
prospectus, offering materials, or marketing materials used by or on behalf of
Bottler in connection with the issue, offer, sale, transfer, or exchange of any
ownership interest in Bottler or any bonds, debentures or other evidence of
indebtedness of Bottler, unless Bottler provides Company with such description
at least five (5) Business Days prior to filing or use. Company must provide any
comments within three (3) Business Days following receipt of the materials from
Bottler. Except as otherwise provided by this Agreement in connection with a
Change of Control or sale of the Business, Company shall not require Bottler to
disclose the identity of prospective investors, bondholders or lenders or the
terms, rates or conditions of the underlying agreements with such Persons.
Bottler will not be required to provide to Company any description that has been
previously reviewed by Company.

 

17.

TERM OF AGREEMENT

This Agreement will commence on the Effective Date and continue so long as
Bottler’s CBA is in effect (the “Term”).

 

18.

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

 

18.1.

With respect to any one or more Concentrates (the “Affected Products”), as
applicable:

 

  18.1.1.

The obligation of Company (including any of its Affiliates) to supply Affected
Products to Bottler, and Bottler’s obligation to purchase Affected Products from
Company and to manufacture any Authorized Covered Beverages manufactured from
such Affected Products, shall be suspended during any period when there occurs a
change in applicable laws, regulations or administrative measures (including any
government permission or authorization regarding customs, health or
manufacturing, and further including the withdrawal of any government
authorization required by any of the parties to carry out the terms of this
Agreement), or issuance of any judicial decree or order

 

-16-



--------------------------------------------------------------------------------

 

binding on any of the parties hereto, in each case in such a manner as to render
unlawful or commercially impracticable:

 

  18.1.1.1.

The importation or exportation of any essential ingredients of the Affected
Products that cannot be produced in quantities sufficient to satisfy the demand
therefor by existing Company (including any of its Affiliates) facilities in the
United States;

 

  18.1.1.2.

The manufacture and distribution of Affected Products to Bottler; or

 

  18.1.1.3.

Bottler’s manufacture of Authorized Covered Beverages using such Affected
Products.

 

18.2.

“Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred, or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

 

18.3.

Neither Company (including any of its Affiliates) nor Bottler shall be liable
for or be subject to any claim for breach or termination as the result of a
failure to perform their respective obligations to purchase or supply
Concentrate under this Agreement or to manufacture Authorized Covered Beverages
made from such Concentrate in quantities to satisfy demand of Company and
Recipient Bottlers, as applicable, if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

  18.3.1.

The party claiming the excuse afforded by this Section 18.3 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

  18.3.2.

If Bottler is the party claiming the excuse afforded by this Section 18.3:

 

  18.3.2.1.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within three (3) months from the date
of the occurrence of the Force Majeure Event, then,

 

  18.3.2.1.1.

Company shall have the right (but not the obligation) upon not less than one
(1) month prior Notice to suspend this Agreement and Related Agreements during
the period of time that such Force Majeure Event results in Bottler being unable
to perform its obligations under this Agreement.

 

  18.3.2.2.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within two (2) years from the date of
occurrence of the Force Majeure Event, Company shall have the right to terminate
this Agreement.

 

-17-



--------------------------------------------------------------------------------

19.

TERMINATION FOR DEFINED EVENTS

 

19.1.

Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 23, if any of the following events occur:

 

  19.1.1.

An order for relief is entered with respect to Bottler under any Chapter of
Title 11 of the United States Code, as amended;

 

  19.1.2.

Bottler voluntarily commences any bankruptcy, insolvency, receivership, or
assignment for the benefit of creditors proceeding, case, or suit or consents to
such a proceeding, case or suit under the laws of any state, commonwealth or
territory of the United States or any country, kingdom or commonwealth or
sub-division thereof not governed by the United States;

 

  19.1.3.

A petition, proceeding, case, complaint or suit for bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors, under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or sub-division thereof or kingdom not governed by the United
States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

  19.1.4.

Bottler makes an assignment for the benefit of creditors, deed of trust for the
benefit of creditors or makes an arrangement or composition with creditors; a
receiver or trustee for Bottler or for any interest in Bottler’s business is
appointed and such order or decree appointing the receiver or trustee is not
vacated, dismissed or discharged within sixty (60) days after such appointment
or such order or decree is appealed and stayed;

 

  19.1.5.

Any of Bottler’s equipment or facilities is subject to attachment, levy or other
final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler’s ability to fulfill its obligations under this Agreement; or

 

  19.1.6.

Bottler becomes insolvent or ceases to conduct its operations relating to the
Business in the normal course of business.

 

20.

DEFICIENCY TERMINATION

 

20.1.

Company may also, at Company’s option, terminate this Agreement, subject to the
requirements of Section 21 and Section 23, if any of the following events of
default occur:

 

  20.1.1.

Bottler fails to make timely payment for Concentrate, or of any other material
debt owing to Company;

 

  20.1.2.

The condition of the facilities or equipment used by Bottler in manufacturing
the Authorized Covered Beverages, as reflected in any data collected by Company
or generated by Bottler, or in any audit or inspection conducted by or on behalf
of Company, fails to meet the Technical Requirements reasonably established by
Company, and Bottler fails to complete corrective measures approved by Company
within the timeframe therefor reasonably established by Company and specified in
the applicable Technical Corrective Action Plan;

 

-18-



--------------------------------------------------------------------------------

  20.1.3.

Bottler fails to handle the Concentrates or manufacture or handle the Authorized
Covered Beverages in strict conformity with the Technical Requirements and
applicable laws, rules and regulations and Bottler fails to complete corrective
measures approved by Company within the timeframe therefor reasonably
established by Company;

 

  20.1.4.

Bottler or any Affiliate of Bottler engages in any of the activities prohibited
under Section 10;

 

  20.1.5.

A Change of Control occurs with respect to Bottler, except as permitted under
Bottler’s CBA;

 

  20.1.6.

Any Disposition of any voting securities representing more than fifty percent
(50%) of the voting power of any Bottler Subsidiary (other than to a
wholly-owned Affiliate in connection with an internal corporate reorganization)
is made by Bottler or by any Bottler Subsidiary, except as permitted under
Bottler’s CBA. “Bottler Subsidiary” means any Person that is Controlled,
directly or indirectly, by Bottler, and that is a party, or Controls directly or
indirectly a party, to an agreement with Company or any of its Affiliates
regarding the manufacturing of Authorized Covered Beverages;

 

  20.1.7.

Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement;

 

  20.1.8.

Bottler breaches in any material respect any of Bottler’s material obligations
under the NPSG Governance Agreement and such breach is not timely cured; or

 

  20.1.9.

Any event of default occurs under Section 22 of Bottler’s CBA that is not timely
cured in the manner provided in Bottler’s CBA.

 

20.2.

In any such event of default, Company may either exercise its right to terminate
under this Section 20 (subject to Section 21 and Section 23), or pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default; provided, that Company will not take any action pursuant
to this Section 20.2 or Section 21.4 that would limit Bottler’s right to cure
under Section 21 of this Agreement or Section 23 of Bottler’s CBA.

 

21.

BOTTLER RIGHT TO CURE

 

21.1.

Upon the occurrence of any of the events of default enumerated in Section 20,
Company will give Bottler Notice of default.

 

21.2.

In the case of an event of default due to a material breach by Bottler of its
obligations under Section 12 (other than Sections 12.2 or 12.4) or Section 13:

 

  21.2.1.

Bottler shall have a period of sixty (60) days from receipt of the Notice of
default within which to cure such default, by:

 

-19-



--------------------------------------------------------------------------------

  21.2.1.1.

at the instruction of Company and at Bottler’s expense, promptly withdrawing
from the market and destroying any Authorized Covered Beverage that fails to
meet the Technical Requirements;

 

  21.2.1.2.

compliance with the “Corrective Action” provision of the Technical Requirements;
and

 

  21.2.1.3.

implementing a corrective action plan (the “Technical Corrective Action Plan”),
to be negotiated in good faith and agreed to by Company and Bottler, that
reasonably meets the applicable requirements of the “Corrective Action”
provision of the Technical Requirements (which Technical Corrective Action Plan
may, by mutual agreement of the parties, provide for actions to be taken after
expiration of the cure periods specified herein).

 

  21.2.2.

If such default has not been cured within such initial sixty (60) day period (or
such extended period, if any, provided for under a Technical Corrective Action
Plan), then Bottler must cure such default within a second period of sixty
(60) days (or such extended period, if any, provided for under a Technical
Corrective Action Plan) during which period Company may, by giving Bottler
further Notice to such effect, suspend sales to Bottler of Concentrates and
require Bottler to cease manufacture of Authorized Covered Beverages and the
supply and sale of Authorized Covered Beverages by Bottler to Recipient
Bottlers; provided, however, that if Bottler has throughout the first and second
cure periods strictly complied with Section 13 (Recall) and Section 30 (Incident
Management), then such suspension of Concentrate sales and cessation of
manufacture and supply shall be limited to the manufacturing facilities in which
the default occurred.

 

  21.2.3.

If such default has not been cured during such second period of sixty (60) days
(or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
Notice to such effect, effective immediately; provided, however, that if Bottler
has throughout the first and second cure periods strictly complied with
Section 13 (Recall) and Section 30 (Incident Management), then Bottler will have
a third period of sixty (60) days (or such extended period, if any, provided for
under a Technical Corrective Action Plan) within which to cure the default.

 

  21.2.4.

If such default has not been cured during any such third period of sixty
(60) days (or such extended period, if any, provided for under a Technical
Corrective Action Plan), then Company may terminate this Agreement, by giving
Bottler notice to such effect, effective immediately.

 

21.3.

In the case of an event of default other than those specified in Section 21.2:

 

  21.3.1.

Within sixty (60) days of receipt of such Notice, Bottler will provide Company
with a corrective action plan (the “Non-Technical Corrective Action Plan”). The
Non-Technical Corrective Action Plan must provide for correction of all issues
identified in the Notice of default within one (1) year or less from the date on
which the Non-Technical Corrective Action Plan is provided to Company.

 

-20-



--------------------------------------------------------------------------------

  21.3.2.

Company will negotiate in good faith with Bottler the terms of the Non-Technical
Corrective Action Plan.

 

  21.3.3.

If Company and Bottler fail to agree on a Non-Technical Corrective Action Plan
within sixty (60) days of Bottler’s tender of such plan, Bottler must cure the
default described in the Notice of default within one (1) year of Bottler’s
receipt of the Notice of default. If Bottler fails to cure the default described
in the Notice of default within one (1) year of Bottler’s receipt of the Notice,
the default will be deemed not to have been cured.

 

  21.3.4.

If Company and Bottler timely agree on a Non-Technical Corrective Action Plan,
but Bottler fails to implement the agreed Non-Technical Corrective Action Plan
to Company’s reasonable satisfaction within the time period specified by the
Non-Technical Corrective Action Plan, the default will be deemed not to have
been cured.

 

  21.3.5.

In the event of an uncured default under this Section 21.3, Company may, by
giving Bottler further Notice of termination, terminate this Agreement under
Section 20 and require Bottler to cease manufacturing Authorized Covered
Beverages.

 

21.4.

The provisions of this Section 21 (including any cure) will not limit Company’s
right to pursue remedies under this Agreement on account of Bottler’s default,
other than (a) termination of this Agreement under Section 20, (b) cessation of
Company’s performance of its obligations under this Agreement, or
(c) rescission.

 

21.5.

In the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than an event of default specified by Section 21.2),
such breach will be deemed to be cured for purposes of this Section 21 if
Bottler (or its Affiliate) has terminated the acts or omissions described in
such Notice of breach, and has taken reasonable steps under the circumstances to
prevent the recurrence of such breach.

 

22.

BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

For purposes of clarity, the parties hereby agree that any purchase or sale of
the “Business”, as that term is used in Bottler’s CBA, will include Bottler’s
aggregate business directly and primarily related to the manufacture of
Authorized Covered Beverages and other beverage products. [Note to Draft:
Bottler’s CBA Schedule 24.1 will include Bottler’s manufacturing business as an
“Included Business”.]

 

23.

EFFECT OF THIS AGREEMENT ON BOTTLER’S CBA IN CERTAIN EVENTS

 

23.1.

Unless otherwise agreed in writing by the parties, if Company terminates this
Agreement in accordance with Section 19 or Section 20 hereof, Company will
concurrently terminate Bottler’s CBA in accordance with Section 21.1.7 thereof,
and the compensation provisions set forth in Section 25 of Bottler’s CBA will
govern.

 

23.2.

Upon any termination of Bottler’s CBA by Company, Company will concurrently
terminate this Agreement unless otherwise agreed in writing by the parties.

 

-21-



--------------------------------------------------------------------------------

23.3.

If Bottler’s CBA is amended in accordance with Section 24.4.3 thereof, then this
Agreement will be deemed automatically amended to revise the text in
Section 10.1.3 by deleting it in its entirety and replacing it with the
following: “Permitted Beverage Products distributed by Bottler or its
Affiliates, subject to the terms and conditions of Bottler’s or Bottler
Affiliate’s CBA;”. Except as set forth in the preceding sentence, the amendment
of Bottler’s CBA in accordance with Section 24.4.3 thereof will not affect any
of the other rights or obligations of the parties under this Agreement.

 

24.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

 

24.1.

Upon the termination of this Agreement, except to the extent provided in any
other agreement between Bottler and Company (or one of Company’s Affiliates):

 

  24.1.1.

Bottler shall not thereafter continue to manufacture any of the Authorized
Covered Beverages in Authorized Containers or to make any use of the Trademarks
or Authorized Containers, or any closures, cases or labels bearing the
Trademarks; and

 

  24.1.2.

Bottler shall forthwith deliver all materials used by Bottler exclusively for
the manufacturing of the Authorized Covered Beverages in Authorized Containers,
including Concentrates, usable returnable or any nonreturnable containers,
cases, closures, and labels bearing the Trademarks, still in Bottler’s
possession or under Bottler’s control, to Company or Company’s nominee, as
instructed, and, upon receipt, Company shall pay to Bottler a sum equal to the
reasonable market value of such supplies or materials; provided, however, that
no such payment shall be made in connection with a purchase by Company of
Bottler’s Business or production assets in accordance with Section 22. Company
will accept and pay for only such articles as are, in the opinion of Company, in
first-class and usable condition, and all other such articles shall be destroyed
at Bottler’s expense. Containers, closures and all other items bearing the name
of Bottler, in addition to the Trademarks, that have not been purchased by
Company shall be destroyed without cost to Company, or otherwise disposed of in
accordance with instructions given by Company, unless Bottler can remove or
obliterate the Trademarks therefrom to the satisfaction of Company. The
provisions for repurchase contained this Section 24.1.2 shall apply with regard
to any Authorized Container approval of which has been withdrawn by Company
under Section 12.10, except under circumstances under which this Agreement is
terminated by Company in accordance with Section 20.

 

25.

COMPANY’S RIGHT OF ASSIGNMENT

Company may assign any of its rights and delegate all or any of its duties or
obligations under this Agreement to one or more of its Affiliates; provided,
however, that any such assignment or delegation will not relieve Company from
any of its contractual obligations under this Agreement.

 

26.

LITIGATION

 

26.1.

Company reserves and has the sole and exclusive right and responsibility to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Concentrates, and to defend any action affecting
these matters.

 

-22-



--------------------------------------------------------------------------------

26.2.

At the request of Company, Bottler will render reasonable assistance in any such
action, including, if requested to do so in the sole discretion of Company,
allowing Bottler to be named as a party to such action. However, no financial
burden will be imposed on Bottler for rendering such assistance.

 

26.3.

Bottler shall not have any claim against Company or its Affiliates as a result
of such proceedings or action or for any failure to institute or defend such
proceedings or action.

 

26.4.

Bottler must promptly notify Company of any litigation or proceedings instituted
or threatened against Bottler affecting these matters.

 

26.5.

Bottler must not institute any legal or administrative proceedings against any
third party that may affect the interests of Company in the Trademarks without
the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

 

26.6.

Bottler will consult with Company on all product liability claims, proceedings
or actions brought against Bottler in connection with the Authorized Covered
Beverages and will take such action with respect to the defense of any such
claim or lawsuit as Company may reasonably request in order to protect the
interests of Company in the Authorized Covered Beverages or the goodwill
associated with the Trademarks.

 

27.

INDEMNIFICATION

 

27.1.

Company will indemnify, protect, defend and hold harmless each of Bottler and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys’ fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s manufacture of the
Concentrates (except to the extent arising from matters for which Bottler is
responsible under Section 13.5 or Section 27.2); (b) the breach by Company of
any provision this Agreement; (c) Bottler’s use, in accordance with this
Agreement and Company guidelines respecting use of Company intellectual
property, of the Trademarks or of package labels; or (d) the inaccuracy of any
warranty or representation made by Company herein or in connection herewith.
None of the above indemnities shall require Company to indemnify, protect,
defend or hold harmless any indemnitee with respect to any claim to the extent
such claim arises from, is connected with or is attributable to the negligence
or willful misconduct of such indemnitee.

 

27.2.

Bottler will indemnify, protect, defend and hold harmless each of Company and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s manufacture of
the Authorized Covered Beverages (except to the extent arising from matters for
which Company is responsible under Section 13.4 or Section 27.1); (b) the breach
by Bottler of any provision of this Agreement; or (c) the inaccuracy of any
warranty or representation made by Bottler herein or in connection herewith.
None of the above indemnities shall require Bottler to indemnify, protect,
defend or hold harmless any indemnitee with respect to any claim to the extent
such claim arises from, is connected with or is attributable to the negligence
or willful misconduct of such indemnitee.

 

-23-



--------------------------------------------------------------------------------

27.3.

Neither party will be obligated under this Section 27 to indemnify the other
party for Losses consisting of lost profits or revenues, loss of use, or similar
economic loss, or for any indirect, special, incidental, consequential or
similar damages (“Consequential Damages”) arising out of or in connection with
the performance or non-performance of this Agreement (except to the extent that
an indemnified third party claim asserted against a party includes Consequential
Damages).

 

28.

BOTTLER’S INSURANCE

Bottler will obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in
Section 27 (including Bottler’s indemnity of Company contained therein) and will
on request produce evidence satisfactory to Company of the existence of such
insurance. Compliance with this Section 28 will not limit or relieve Bottler
from its obligations under Section 27. In addition, Bottler will satisfy the
insurance requirements specified on Schedule 28.

 

29.

LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING AUTHORIZED
COVERED BEVERAGES

Bottler covenants and agrees that, except as required by law, it will make no
representations or disclosures to the public or any Governmental Authority or to
any third party concerning the attributes of the Authorized Covered Beverages
(other than statements consistent with representations or disclosures previously
made or authorized by Company), without the prior written consent of Company. If
Bottler is required to make any such representations or disclosures to a
Governmental Authority, Bottler first will notify Company before making any such
representation or disclosure and will cooperate with Company in good faith to
ensure the accuracy of all such information (except to the extent that such
Notice and cooperation would otherwise be prohibited under applicable law). This
Section 29 will not apply to financial information disclosed in accordance with
applicable securities laws.

 

30.

INCIDENT MANAGEMENT

 

30.1.

Company and Bottler recognize that incidents may arise that can threaten the
reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.

 

30.2.

In order to address such incidents, including any questions of quality of the
Authorized Covered Beverages that may occur, Bottler will designate and organize
an incident management team and inform Company of the members of such team.

 

30.3.

Bottler further agrees to cooperate fully with Company and such third parties as
Company may designate and coordinate all efforts to address and resolve any such
incident consistent with procedures for crisis management that may be issued to
Bottler by Company from time to time.

 

-24-



--------------------------------------------------------------------------------

31.

SEVERABILITY

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.

 

32.

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

 

32.1.

As to all matters and things herein mentioned, the parties agree:

 

  32.1.1.

Subject to Section 32.1.4, upon the execution and delivery of this Agreement and
Bottler’s CBA, the existing bottle contracts under which Company (or its
Affiliate) has previously authorized Bottler (or one or more of its Affiliates)
to manufacture in certain authorized containers, and/or market, promote,
distribute and sell, Coca-Cola and other beverages marketed under Company’s
trademarks, including those contracts identified on Exhibit D of Bottler’s CBA
(other those contracts set forth on Schedule 32.1.4), are amended, restated and
superseded in their entirety by this Agreement and Bottler’s CBA, and all
rights, duties and obligations of Company and Bottler regarding the Trademarks
and the manufacture of the Authorized Covered Beverages will be determined under
this Agreement and Bottler’s CBA, without regard to the terms of any prior
agreement and without regard to any prior course of conduct between the parties
(the parties acknowledge that any existing bottle contract authorizing Bottler
to produce Coca-Cola and other beverages marketed under Company’s trademarks
between Company and Bottler that is not listed on Exhibit D of Bottler’s CBA is
nevertheless amended, restated and superseded hereby, except as otherwise
provided in Section 32.1.4);

 

  32.1.2.

This Agreement, together with the National Product Supply System Governance
Agreement and the documents implementing and governing the NPSG and the NPSG
Board set forth the entire agreement between Company and Bottler with respect to
the subject matter hereof, and all prior understandings, commitments or
agreements relating to such matters between the parties or their
predecessors-in-interest are of no force or effect and are cancelled hereby;
provided, however, that any written representations made by either party upon
which the other party relied in entering into this Agreement will remain binding
to the extent identified on Schedule 32.1.2;

 

  32.1.3.

Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement will not be binding upon
Bottler or Company unless made in writing, signed by an officer or other duly
qualified and authorized representative of Company or by a duly qualified and
authorized representative of Bottler; and

 

  32.1.4.

Except as expressly provided in this Agreement, this Section 32.1 is not
intended to affect in any way the rights and obligations of Bottler (or any of
its Affiliates) or Company (or any of its Affiliates) under Bottler’s CBA or the
agreements listed in Schedule 32.1.4.

 

-25-



--------------------------------------------------------------------------------

33.

NO WAIVER

 

 

Failure of Company or Bottler (including any of their respective Affiliates) to
exercise promptly any right herein granted, or to require strict performance of
any obligation undertaken herein by the other party, will not be deemed to be a
waiver of such right or of the right to demand subsequent performance of any and
all obligations herein undertaken by Bottler or by Company.

 

34.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

 

34.1.

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, Company.

 

34.2.

Each of Company and Bottler agree that it will neither represent, nor allow
itself to be held out as an agent of, or partner or joint venturer with the
other (including any of its Affiliates).

 

34.3.

Bottler and Company do not intend to create, and this Agreement will not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship. Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements. There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and Company, but if it there is determined or found to
be a partnership, joint venture, or agency, then Bottler and Company expressly
disclaim all fiduciary duties that might otherwise exist under applicable law.

 

34.4.

Nothing in this Agreement, express or implied, is intended or will be construed
to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

 

35.

HEADINGS AND OTHER MATTERS

 

35.1.

The headings herein are solely for the convenience of the parties and will not
affect the interpretation of this Agreement.

 

35.2.

As used in this Agreement, the phrase “including” means “including, without
limitation” in each instance.

 

35.3.

References in this Agreement to Sections are to the respective Sections of this
Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules of this Agreement as they may be amended from time to
time.

 

36.

EXECUTION IN MULTIPLE COUNTERPARTS

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

 

37.

NOTICE AND ACKNOWLEDGEMENT

 

37.1.

Notices.

 

-26-



--------------------------------------------------------------------------------

  37.1.1.

Requirement of a Writing and Permitted Methods of Delivery. Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement must give the Notice in writing and use one of the
following methods of delivery, each of which for purposes of this Agreement is a
writing:

 

  37.1.1.1.

personal delivery;

 

  37.1.1.2.

Registered or Certified Mail, in each case, return receipt requested and postage
prepaid;

 

  37.1.1.3.

nationally recognized overnight courier, with all fees prepaid;

 

  37.1.1.4.

facsimile; or

 

  37.1.1.5.

e-mail (followed by delivery of an original by another delivery method provided
for in this Section).

 

  37.1.2.

Addressees and Addresses. Each party giving a Notice must address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed below or to another Addressee or at another address designated by a party
in a Notice pursuant to this Section.

 

Company:

  

 

     

 

     

 

     

Attention:

     

Facsimile:

     

E-mail:

  

With a copy to:

  

 

     

 

     

 

     

Attention: General Counsel

     

Facsimile:

     

E-mail:

  

 

-27-



--------------------------------------------------------------------------------

Bottler:

  

 

     

 

     

 

     

Attention:

     

Facsimile:

     

E-mail:

  

With a copy to:

  

 

     

 

     

 

     

Attention:

     

Facsimile:

     

E-mail:

  

 

  37.1.3.

Effectiveness of a Notice. Except as specifically provided elsewhere in this
Agreement, a Notice is effective only if the party giving or making the Notice
has complied with Sections 37.1.1 and 37.1.2 and if the Addressee has received
the Notice. A Notice is deemed to have been received as follows:

 

  37.1.3.1.

If a Notice is delivered in person, when delivered to the Addressee.

 

  37.1.3.2.

If delivered by Registered or Certified Mail, upon receipt by Addressee, as
indicated by the date on the signed receipt.

 

  37.1.3.3.

If delivered by nationally recognized overnight courier service, one Business
Day after deposit with such courier service.

 

  37.1.3.4.

If sent by e-mail, when sent (if followed promptly by delivery of an original by
another delivery method provided for in this Section).

 

  37.1.3.5.

If the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver.

 

  37.1.3.6.

Despite the other clauses of this Section 37.1.3, if any Notice is received
after 5:00 p.m. on a Business Day where the Addressee is located, or on a day
that is not a Business Day where the Addressee is located, then the Notice is
deemed received at 9:00 a.m. on the next Business Day where the Addressee is
located.

 

37.2.

If Bottler’s signature or acknowledgment is required or requested with respect
to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other

 

-28-



--------------------------------------------------------------------------------

 

action as may be indicated by Company, Bottler shall be deemed to have signed or
acknowledged the document to the same extent and with the same effect as if
Bottler had signed the document manually; provided, however, that no such
signature or acknowledgment shall amend or vary the terms and conditions of this
Agreement.

 

37.3.

Bottler acknowledges and agrees that Bottler has the ability and knowledge to
print information delivered to Bottler electronically, or otherwise knows how to
store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

 

38.

CHOICE OF LAW AND VENUE

 

38.1.

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction and interpretation issues, and the federal
trademark laws of the United States of America as to trademark matters.

 

38.2.

The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement must be brought in a United States District Court, if there
is any basis for federal court jurisdiction. If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

 

39.

CONFIDENTIALITY

 

39.1.

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information. The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party. The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement.

 

39.2.

At all times and notwithstanding any termination or expiration of this Agreement
or any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing Party. The
Receiving Party will only permit access to the Proprietary Information of the
Disclosing Party to those of its or its Affiliates’ employees or authorized
representatives having a need to know and who have signed confidentiality
agreements or are otherwise bound by confidentiality obligations at least as
restrictive as those contained in this Agreement (including external auditors,
attorneys and consultants).

 

39.3.

The Receiving Party will be responsible to the Disclosing Party for any third
party’s use and disclosure of the Proprietary Information that the Receiving
Party provides to such third party in accordance with this Agreement. The
Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this Agreement.

 

-29-



--------------------------------------------------------------------------------

39.4.

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (a) first give Notice of such required disclosure to the
Disclosing Party (to the extent permitted by applicable law), (b) if requested
by the Disclosing Party, use reasonable efforts to obtain a protective order
requiring that the Proprietary Information to be disclosed be used only for the
purposes for which disclosure is required, (c) if requested by the Disclosing
Party, take reasonable steps to allow the Disclosing Party to seek to protect
the confidentiality of the Proprietary Information required to be disclosed, and
(d) disclose only that part of the Proprietary Information that, after
consultation with its legal counsel, it determines that it is required to
disclose.

 

39.5.

Each party will immediately notify the other party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other party.

 

39.6.

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement. Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

 

39.7.

Neither party will communicate any information to the other party in violation
of the proprietary rights of any third party.

 

39.8.

Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party, either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements. Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

 

40.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

 

41.

RESERVATION OF RIGHTS

Company reserves all rights not expressly granted to Bottler under this
Agreement or Bottler’s CBA.

 

42.

BOTTLER AFFILIATES

Bottler hereby absolutely, unconditionally and irrevocably guarantees that any
actions taken by any of Bottler’s Affiliates pursuant to this Agreement will be
taken in accordance with all applicable requirements set forth herein to the
same extent as if such actions had been taken by Bottler. Bottler acknowledges
and agrees that any breach of this Agreement by any Affiliate of Bottler shall
be considered a breach by Bottler for all purposes hereof.

[Signature page(s) follow]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, COMPANY AT ATLANTA, GEORGIA, AND BOTTLER AT
                         HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN TRIPLICATE
BY THE DULY AUTHORIZED PERSON OR PERSONS ON THEIR BEHALF ON THE DATES INDICATED
BELOW.

 

THE COCA-COLA COMPANY

By:

   

Authorized Representative

Date:

   

[BOTTLER]

By:

   

Authorized Representative

Date:

   



--------------------------------------------------------------------------------

EXHIBIT A

Regional Manufacturing Facilities



--------------------------------------------------------------------------------

EXHIBIT B

Authorized Covered Beverages

[Subject to further discussion. To be agreed by the parties prior to Closing]

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra



--------------------------------------------------------------------------------

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

FUZE

FUZE iced tea

FUZE Juices

FUZE Refreshments

FUZE slenderize



--------------------------------------------------------------------------------

[EXHIBIT C]

[Finished Goods Supply Agreements]



--------------------------------------------------------------------------------

Schedule 2.17

Related Agreements

[To be completed prior to execution of this Agreement.]



--------------------------------------------------------------------------------

Schedule 2.18

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

[***]

 

[***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

[***]

[***]

[***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Schedule 10.1.5

Third Party Beverages

 

A.

As of the Effective Date:

[To be completed prior to execution of this Agreement.]

 

B.

Added After the Effective Date:



--------------------------------------------------------------------------------

Schedule 12.2

Technical Requirements

All of Company’s product, package and equipment quality; food safety; workplace
safety; and environmental sustainability specifications, standards, instructions
and requirements published by Company in the Beverage Products and Environmental
Sustainability sections of the Coca-Cola Operating Requirements (KORE) website
documents library, as updated by Company from time to time following discussion
with the NPSG and Notice to each Regional Producing Bottler (including any
Company Owned Manufacturers).



--------------------------------------------------------------------------------

Schedule 28

Insurance Requirements



--------------------------------------------------------------------------------

Schedule 32.1.2

Agreements not affected by this Agreement



--------------------------------------------------------------------------------

Schedule 10.1.5

Third Party Beverages

A.     As of the Effective Date:

None.

B.     Added After the Effective Date:



--------------------------------------------------------------------------------

Schedule 12.2

Technical Requirements

All of Company’s product, package and equipment quality; food safety; workplace
safety; and environmental sustainability specifications, standards, instructions
and requirements published by Company in the Beverage Products and Environmental
Sustainability sections of the Coca-Cola Operating Requirements (KORE) website
documents library, as updated by Company from time to time following discussion
with the NPSG and Notice to each Regional Producing Bottler (including any
Company Owned Manufacturers).



--------------------------------------------------------------------------------

Schedule 28

Insurance Requirements

Bottler will, at its own cost and expense, acquire and maintain during the Term,
with carriers having an AM Best Rating of A-VII or better, sufficient insurance
to adequately protect the respective interests of the parties. Specifically,
Bottler must carry the following minimum types and amounts of insurance (the
“Required Policies”) on an occurrence basis or in the case of coverage that
cannot be obtained on an occurrence basis, then, coverage can be obtained on a
claims-made basis with a three (3) year tail following the termination or
expiration of this Agreement:

 

  a)

Commercial General Liability including, but not limited to, premises-operations,
broad form property damage, products /completed operations, contractual
liability, independent contractors, personal injury and advertising injury and
liability assumed under an insured contract with limits of at least $25,000,000
per occurrence and $25,000,000 general aggregate and $25,000,000 Products /
Completed Operations Aggregate;

 

  b)

Statutory Workers’ Compensation Insurance and Employer’s Liability Insurance in
the minimum amount of $1,000,000 each employee by accident, $1,000,000 each
employee by disease and $1,000,000 aggregate by disease with benefits afforded
under the laws of the state or country in which the services are to be
performed. Policy will include an alternate employer endorsement providing
coverage in the event any employee of Bottler sustains a compensable accidental
injury while on work assignment with Company. Insurer for Bottler will be
responsible for the Workers’ Compensation benefits due such injured employee;

 

  c)

Commercial Automobile Liability for any owned, non-owned, hired, or borrowed
automobile used in the performance of Bottler’s obligations under this Agreement
is required in the minimum amount of $25,000,000 combined single limit. If
Bottler is driving a vehicle owned by Company in connection with the performance
of its obligations under this Agreement, then Bottler will be responsible for
the cost of repairing any physical damage to the vehicle resulting from
Bottler’s use of the vehicle. If the vehicle cannot be repaired, then Bottler
will be responsible for replacing Company’s vehicle;

Bottler will notify Company in writing within sixty (60) days of any
cancellation, non-renewal, termination, material change or reduction in
coverage.

Bottler’s insurance as outlined above shall be primary and non-contributory
coverage.

The coverage territory for the stipulated insurance shall be The United States
of America.

Bottler will cause their insurance companies to waive their right of recovery
against Company under the Required Policies.

Bottler will be solely responsible for any deductible or self-insured retention.

The above insurance limits may be achieved by a combination of primary and
umbrella/excess policies.



--------------------------------------------------------------------------------

The Coca-Cola Company, its subsidiaries, affiliates, authorized bottlers,
directors, officers, employees, partners, customers and agents shall be included
as an “Additional Insured” on Bottler’s Commercial General Liability and
Commercial Auto Liability policies listed above and shall be evidenced on the
certificate of insurance. Prior to the execution of this Agreement and annually
upon the anniversary date(s) of the insurance policy’s renewal date(s), Bottler
will furnish Company with a properly executed Certificate of Insurance clearly
evidencing compliance with the insurance requirements set forth above. The
certificate of insurance should be sent to: The Coca-Cola Company,
attn.: General Counsel – Bottler Contracts, 1 Coca-Cola Plaza, Atlanta GA 30313.

The stipulated limits of coverage above shall not be construed as a limitation
of any potential liability to Company, and failure to request evidence of this
insurance shall not be construed as a waiver of Bottler’s obligation to provide
the insurance coverage specified.



--------------------------------------------------------------------------------

Schedule 32.1.2

Agreements not affected by this Agreement

Exhibit D of Bottler’s CBA is incorporated herein by reference.